 


109 HR 5051 IH: Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006
U.S. House of Representatives
2006-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5051 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2006 
Mr. Gilchrest (for himself, Mr. Bartlett of Maryland, Mr. Farr, Mr. Ehlers, Mr. Shays, Mr. Leach, and Mr. Castle) introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To authorize appropriations to the Secretary of Commerce for the Magnuson-Stevens Fishery Conservation and Management Act for fiscal years 2007 through 2012, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Amendment of Magnuson-Stevens Fishery Conservation and Management Act. 
Sec. 3. Changes in findings and definitions. 
Sec. 4. Highly migratory species. 
Sec. 5. Authorization of appropriations. 
Title I—Sustainable fisheries management 
Subtitle A—Amendments 
Sec. 101. Cumulative impacts. 
Sec. 102. Regional Fishery Management Councils. 
Sec. 103. Fishery management plan requirements. 
Sec. 104. Fishery management plan discretionary provisions. 
Sec. 105. Limited access privilege programs. 
Sec. 106. Action by Secretary on fishery management plans and amendments to plans. 
Sec. 107. Environmental review process. 
Sec. 108. Emergency regulations. 
Sec. 109. Joint enforcement agreements. 
Sec. 110. Transition to sustainable fisheries. 
Sec. 111. Regional coastal disaster assistance, transition, and recovery program. 
Sec. 112. Fishery finance program hurricane assistance. 
Sec. 113. Shrimp fisheries hurricane assistance program. 
Sec. 114. Bycatch reduction engineering program. 
Sec. 115. Ecosystem management. 
Sec. 116. Community-based restoration program for fishery and coastal habitats. 
Sec. 117. Prohibited acts. 
Sec. 118. Cooperative restoration projects. 
Sec. 119. Enforcement. 
Sec. 120. Fishery permitting and registration programs. 
Sec. 121. Bycatch. 
Subtitle B—Collaborative Strategic Planning 
Sec. 131. Short title. 
Sec. 132. Definitions. 
Sec. 133. Program to achieve sustainable fisheries through collaborative strategic planning processes. 
Sec. 134. National Task Force on Sustainable Fishery Capacity. 
Sec. 135. Sustainable Fishery Vision, Implementation, and Management Plans. 
Sec. 136. Priority implementation. 
Sec. 137. Total allowable level of foreign fishing. 
Title II—Information and research 
Sec. 201. Recreational fisheries information. 
Sec. 202. Collection of information. 
Sec. 203. Access to certain information. 
Sec. 204. Cooperative research and management program. 
Sec. 205. Restoration study. 
Sec. 206. Fisheries conservation and management fund. 
Sec. 207. Use of fishery finance program and capital construction fund for sustainable purposes. 
Sec. 208. Deep sea coral research and technology program. 
Sec. 209. Impact of turtle excluder devices on shrimping. 
Sec. 210. Hurricane effects on shrimp and oyster fisheries and habitats. 
Title III—Other fisheries statutes 
Sec. 301. Reauthorization of other fisheries Acts. 
Title IV—International 
Sec. 401. Finding with respect to illegal, unreported, and unregulated fishing. 
Sec. 402. Action to end illegal, unreported, or unregulated fishing and reduce bycatch of protected marine species. 
Sec. 403. Rebuilding depleted fisheries.   
2.Amendment of Magnuson-Stevens Fishery Conservation and Management ActExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.). 
3.Changes in findings and definitions 
(a)EcosystemsSection 2(a) (16 U.S.C. 1801(a)) is amended— 
(1)by amending paragraph (6) to read as follows:  
 
(6)A national program for the conservation and management of the fishery resources of the United States is necessary to prevent overfishing, to rebuild depleted stocks, to protect the ecosystems associated with those fishery resources, to insure conservation, to facilitate long-term protection of essential fish habitats, and to realize the full potential of the Nation’s fishery resources.; 
(2)in paragraph (8) by inserting and associated ecosystems after fishery resources; and  
(3)by adding at the end the following: 
 
(11)A number of the Fishery Management Councils have demonstrated significant progress in integrating ecosystem considerations in fisheries management using the existing authorities provided under this Act.. 
(b)Other definitionsSection 3 (16 U.S.C. 1802) is amended— 
(1)by inserting after paragraph (4) the following: 
 
(4A)The term confidential information means— 
(A)trade secrets; or 
(B)commercial or financial information the disclosure of which is likely to result in substantial harm to the competitive position of the person who submitted the information to the Secretary.; 
(2)by inserting after paragraph (8) the following:  
 
(8A)The term depleted means a fishery the abundance of which is at or below a level that jeopardizes the capacity of the fishery to produce maximum sustainable yield on a continuing basis. ; 
(3)by inserting after paragraph (13) the following: 
 
(13A)The term regional fishery association means an association formed for the mutual benefit of members— 
(A)to meet social and economic needs in a region or subregion; and 
(B)comprised of persons engaging in the harvest or processing of fishery resources in that specific region or subregion or who otherwise own or operate businesses substantially dependent upon a fishery.; 
(4)by inserting after paragraph (20) the following: 
 
(20A)The term import— 
(A)means to land on, bring into, or introduce into, or attempt to land on, bring into, or introduce into, any place subject to the jurisdiction of the United States, whether or not such landing, bringing, or introduction constitutes an importation within the meaning of the customs laws of the United States; but 
(B)does not include any activity described in subparagraph (A) with respect to fish caught in the exclusive economic zone or by a vessel of the United States.; 
(5)by inserting after paragraph (23) the following: 
 
(23A)The term limited access privilege— 
(A)means a Federal permit, issued as part of a limited access system under section 303A to harvest a quantity of fish that may be received or held for exclusive use by a person; and 
(B)includes an individual fishing quota; but 
(C)does not include community development quotas as described in section 305(i).; 
(6)by inserting after paragraph (27) the following: 
 
(27A)The term observer information means any information collected, observed, retrieved, or created by an observer or electronic monitoring system pursuant to authorization by the Secretary, or collected as part of a cooperative research initiative, including fish harvest or processing observations, fish sampling or weighing data, vessel logbook data, vessel or processor-specific information (including any safety, location, or operating condition observations), and video, audio, photographic, or written documents.; and 
(7)in paragraph (29) by striking “terms ‘overfishing’ and ‘overfished’ Mean” and inserting “term ‘overfishing’ means”.  
(c)RedesignationParagraphs (1) through (45) of section 3 (16 U.S.C. 1802), as amended by subsection (a), are redesignated as paragraphs (1) thorough (50), respectively. 
(d)Conforming amendments 
(1)The following provisions of the Act are amended by striking an individual fishing quota and inserting a limited access privilege: 
(A)Section 402(b)(1)(D) (16 U.S.C. 1881a(b)(1)(D)). 
(B)Section 407(a)(1)(D) and (c)(1) (16 U.S.C. 1883(a)(1)(D); (c)(1)). 
(2)The following provisions of the Act are amended by striking individual fishing quota and inserting limited access privilege: 
(A)Section 304(c)(3) (16 U.S.C. 1854(c)(3)). 
(B)Section 304(d)(2)(A)(i) (16 U.S.C. 1854(d)(2)(A)(i)). 
(C)Section 407(c)(2)(B) (16 U.S.C. 1883(c)(2)(B)). 
(3)Section 305(h)(1) (16 U.S.C. 1855(h)(1)) is amended by striking individual fishing quotas, and inserting limited access privileges,. 
4.Highly migratory speciesSection 102 (16 U.S.C. 1812) is amended— 
(1)by inserting “(a) In general.—” before “The”; and 
(2)by adding at the end the following: 
 
(b)Traditional participationFor fisheries being managed under an international fisheries agreement to which the United States is a party, Council or Secretarial action, if any, shall reflect traditional participation in the fishery, relative to other Nations, by fishermen of the United States on fishing vessels of the United States. 
(c)Promotion of stock managementIf a relevant international fisheries organization does not have a process for developing a formal plan to rebuild a depleted stock or a stock that is approaching a condition of being depleted, the provisions of this Act in this regard shall be communicated to and promoted by the United States in the international or regional fisheries organization.. 
5.Authorization of appropriationsSection 4 (16 U.S.C. 1803) is amended to read as follows: 
 
4.Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the provisions of this Act— 
(1)$328,004,000 for fiscal year 2007; and 
(2)such sums as may be necessary for fiscal years 2008 through 2012.. 
ISustainable fisheries management 
AAmendments 
101.Cumulative impacts 
(a)National standardsSection 301(a) (16 U.S.C. 1851(a)) is amended— 
(1)in paragraph (1), by inserting commercial and recreational before fishing industry; and  
(2)in paragraph (8), by inserting by utilizing economic and social data and assessment methods based on the best economic and social information available, after fishing communities. 
(b)Contents of plansSection 303(a)(9) (16 U.S.C. 1853(a)(9)) is amended by striking describe the likely effects, if any, of the conservation and management measures on— and inserting analyze the likely effects, if any, including the cumulative economic and social impacts, of the conservation and management measures on, and possible mitigation measures for—. 
102.Regional Fishery Management Councils 
(a)Tribal alternate on Pacific CouncilSection 302(b)(5) (16 U.S.C. 1852(b)(5)) is amended by adding at the end thereof the following: 
 
(D)The tribal representative appointed under subparagraph (A) may designate as an alternate, during the period of the representative’s term, an individual knowledgeable concerning tribal rights, tribal law, and the fishery resources of the geographical area concerned.. 
(b)Scientific and statistical CommitteesSection 302(g) (16 U.S.C. 1852(g)) is amended— 
(1)by striking so much of subsection (g) as precedes paragraph (2) and inserting the following: 
 
(g)Committees and advisory panels 
(1) 
(A)Each Council shall establish, maintain, and appoint the members of a scientific and statistical committee to assist it in the development, collection, evaluation, and peer review of such statistical, biological, economic, social, and other scientific information as is relevant to such Council’s development and amendment of any fishery management plan. 
(B)Each scientific and statistical committee shall provide its Council ongoing scientific advice for fishery management decisions, including recommendations for acceptable biological catch or maximum sustainable yield, and optimum yield, and reports on stock status and health, bycatch, seabird bycatch, habitat status, socioeconomic impacts of management measures, and sustainability of fishing practices.  
(C)Members appointed by the Councils to the scientific and statistical committees— 
(i)shall be Federal employees, State employees, academicians, or independent experts with strong scientific or technical credentials and experience; and 
(ii)shall be individuals who have demonstrated scientific expertise in fisheries science or marine ecology, or demonstrated expertise in economics or social science as it relates to fisheries management, and have no direct financial interest or are not employed by any person with a direct financial interest in any fishery. 
(D)The Secretary, jointly with the Councils, shall establish a peer review process for scientific information used to advise the Councils about the conservation and management of a fishery. The review process, which may include existing committees or panels, is deemed to satisfy the requirements of the guidelines issued pursuant to section 515 of the Treasury and General Government Appropriations Act for Fiscal year 2001 (Public Law 106–554—Appendix C; 114 Stat. 2763A–153). 
(E)In addition to the provisions of subsection (f)(7), the Secretary shall pay a stipend to members of the scientific and statistical committees or advisory panels who are not employed by the Federal government or a State marine fisheries agency. 
(F)Each Council shall require that the membership of its scientific and statistical committee or other appropriate scientific or peer review committee be represented at all Council meetings.; 
(2)by striking other in paragraph (2); and 
(3)by resetting the left margin of paragraphs (2) through (5) 2 ems from the left. 
(c)Council functionsSection 302(h) (16 U.S.C. 1852(h)) is amended— 
(1)by striking authority, and in paragraph (5) and inserting authority;; 
(2)by redesignating paragraph (6) as paragraph (7); and 
(3)by inserting after paragraph (5) the following: 
 
(6)recommend to the Secretary annual catch limits for each of its managed fisheries, that are at or below the optimum yield, as recommended by its scientific and statistical committee; and. 
(d)Voting membersSection 302 (16 U.S.C. 1852) is amended— 
(1)in subsection (b)(2)(A)— 
(A)in the first sentence by inserting before the period the following: , and must not have been found by the Secretary, after notice and an opportunity for a hearing in accordance with section 554 of title 5, United States Code, to have committed an act prohibited by subparagraph (D), (E), (F), (H), (I), or (L) of section 307(1) or section 307(2).; and  
(B)in the second sentence by striking Fishery Conservation Amendments of 1990 and inserting Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006; 
(2)in subsection (b)(2)(B)— 
(A)in the first sentence by striking of the active and inserting among the active;  
(B)by striking the period at the end of the first sentence and inserting the following: and representatives of the marine conservation public interest sector and academic sector who are knowledgeable regarding the conservation and management of the fishery resources of the geographic area concerned.; and  
(C)by striking Merchant Marine and Fisheries and inserting Resources; and  
(3)in subsection (b)(2)(C) by striking the third sentence and inserting the following: Each list shall consist of a broad slate of candidates for each vacancy, shall include at least two representatives from each of the commercial fishing industry sector, the recreational fishing sector, and the marine conservation public interest sector and academic sector, and shall consist solely of individuals who are knowledgeable regarding the conservation and management of the fishery resources of the geographical area concerned. The third sentence of this subparagraph shall not apply to the Gulf of Mexico Fishery Management Council..  
(e)TrainingSection 302 (16 U.S.C. 1852) is amended by adding at the end the following: 
 
(k)Council training program 
(1)Training courseWithin 6 months after the date of enactment of the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006, the Secretary, in consultation with the Councils and the National Sea Grant College Program, shall develop a training course for newly appointed Council members. The course may cover a variety of topics relevant to matters before the Councils, including— 
(A)fishery science and basic stock assessment methods; 
(B)basic instruction in principles of ecology; 
(C)fishery management techniques, data needs, and Council procedures; 
(D)social science and fishery economics; 
(E)tribal treaty rights and native customs, access, and other rights related to Western Pacific indigenous communities; 
(F)legal requirements of this Act, including conflict of interest and disclosure provisions of this section and related policies; 
(G)other relevant legal and regulatory requirements, including the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); 
(H)public process for development of fishery management plans; and 
(I)other topics suggested by the Council. 
(2)Member training 
(A)Training courseThe training course under paragraph (1) shall be available to both new and existing Council members, and may be made available to committee or advisory panel members and members of the public as resources allow. 
(B)Updated and advanced information for existing Council membersThe Secretary may also provide training for existing Council members regarding updated information on scientific and regional issues. 
(l)Council Coordination CommitteeThe Councils may establish a Council coordination committee consisting of the chairs, vice chairs, and executive directors of each of the 8 Councils described in subsection (a)(1), or other Council members or staff, in order to discuss issues of relevance to all Councils, including issues related to the implementation of this Act.. 
(f)Procedural mattersSection 302(i) (16 U.S.C. 1852(i)) is amended— 
(1)in paragraph (1) by striking to the Councils or to the scientific and statistical committees or advisory panels established under subsection (g). and inserting to the Councils, the Council coordination committee established under subsection (l), or to the scientific and statistical committees or other committees or advisory panels established under subsection (g).; 
(2)in paragraph (2) by striking of a Council, and of the scientific and statistical committee and advisory panels established under subsection (g): and inserting of a Council, of the Council coordination committee established under subsection (l), and of the scientific and statistical committees or other committees or advisory panels established under subsection (g):; and 
(3)in paragraph (3)(A) by inserting the Council Coordination Committee established under subsection (1), after Council,; and 
(4) in paragraph (3)(A) by inserting other Council committee, after committee,. 
(g)Conflicts of interestSection 302(j) (16 U.S.C. 1852(j)) is amended— 
(1)by inserting lobbying, advocacy, after processing, in paragraph (2); 
(2)by striking jurisdiction. in paragraph (2) and inserting jurisdiction, or with respect to any other individual or organization with a financial interest in such activity.; 
(3)by striking subparagraph (B) of paragraph (5) and inserting the following: 
 
(B)be kept on file by the Council and made available on the Internet and for public inspection at the Council offices during reasonable times; and; and 
(4)by adding at the end the following: 
 
(9)On January 1, 2008, and annually thereafter, the Secretary shall submit a report to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Resources on action taken by the Secretary and the Councils to implement the disclosure of financial interest and recusal requirements of this subsection.. 
(h)Gulf of Mexico Fisheries Management CouncilSection 302(b)(2) (16 U.S.C. 1852(b)(2)) is amended— 
(1)by redesignating subparagraph (D) as subparagraph (E); and 
(2)by inserting after subparagraph (C) the following: 
 
(D) 
(i)The Secretary shall appoint to the Gulf of Mexico Fisheries Management Council— 
(I)5 representatives of the commercial fishing sector; 
(II)5 representatives of the recreational fishing and charter fishing sectors; and 
(III)1 other individual who is knowledgeable regarding the conservation and management of fisheries resources in the jurisdiction of the Council. 
(ii)The Governor of a State submitting a list of names of individuals for appointment by the Secretary of Commerce to the Gulf of Mexico Fisheries Management Council under subparagraph (C) shall include— 
(I)at least 1 nominee each from the commercial, recreational, and charter fishing sectors; and 
(II)at least 1 other individual who is knowledgeable regarding the conservation and management of fisheries resources in the jurisdiction of the Council. 
(iii)If the Secretary determines that the list of names submitted by the Governor does not meet the requirements of clause (ii), the Secretary shall— 
(I)publish a notice in the Federal Register asking the residents of that State to submit the names and pertinent biographical data of individuals who would meet the requirement not met for appointment to the Council; and 
(II)add the name of any qualified individual submitted by the public who meets the unmet requirement to the list of names submitted by the Governor. 
(iv)For purposes of clause (ii), an individual who owns or operates a fish farm outside of the United States shall not be considered to be a representative of the commercial fishing sector. . 
(i)Report and recommendations on Gulf Council amendment 
(1)In generalBefore August 2011, the Secretary of Commerce, in consultation with the Gulf of Mexico Fisheries Management Council, shall analyze the impact of the amendment made by subsection (h) and determine whether section 302(b)(2)(D) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(b)(2)(D)) has resulted in a fair and balanced apportionment of the active participants in the commercial and recreational fisheries under the jurisdiction of the Council. 
(2)ReportBy no later than August 2011, the Secretary shall transmit a report to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Resources setting forth the Secretary’s findings and determination, including any recommendations for legislative or other changes that may be necessary to achieve such a fair and balanced apportionment, including whether to renew the authority. 
103.Fishery management plan requirements 
(a)In generalSection 303(a) (16 U.S.C. 1853(a)) is amended— 
(1)striking and charter fishing in paragraph (5) and inserting charter fishing, and fish processing; 
(2)by inserting economic information necessary to meet the requirements of this Act, in paragraph (5) after number of hauls,; 
(3)by striking fishery the first place it appears in paragraph (13) and inserting fishery, including their economic impact,; 
(4)by striking and after the semicolon in paragraph (13); 
(5)by striking allocate in paragraph (14) and inserting allocate, taking into consideration the economic impact of the harvest restrictions or recovery benefits on the fishery participants in each sector,; 
(6)by striking fishery. in paragraph (14) and inserting fishery; and; and 
(7)by adding at the end the following: 
 
(15) 
(A)specify, in the plan or implementing regulations, annual catch limits that are recommended by the Council or established by the Secretary based on the best scientific information available at a level that does not exceed optimum yield; and  
(B)require that the amount of any harvest exceeding the specified annual catch limit shall be deducted from the following year’s annual catch limit.. 
(b)Effective dateThe amendments made by subsection (a)(5) shall take effect 2 years after the date of enactment of this Act. 
(c)Ending overfishing 
(1)Substitution of termThe Act is amended— 
(A)by striking overfished each place it appears (other than in subsection (a) of section 3 of the Act (16 U.S.C. 1802), as amended by this Act) and inserting depleted; and 
(B)in the heading for section 304(e) (16 U.S.C. 1854(e)) by striking overfished and inserting depleted.  
(2)Required provisions of fishery management plansSection 303(a)(10) (16 U.S.C. 1853(a)(10)) is amended to read as follows: 
 
(10)specify objective and measurable criteria for identifying when the fishery to which the plan applies is depleted or being subjected to overfishing (with an analysis of how the criteria were determined and the relationship of the criteria to the reproductive potential of stocks of fish in that fishery);. 
(3)Action by SecretarySection 304(e)(4)(A)(i) (16 U.S.C. 1854(e)(4)(A)(i)) is amended to read as follows: 
 
(i)be as short as possible, not to exceed one year unless otherwise provided for under an international agreement in which the United States participates, taking into account the status and biology of any depleted stocks of fish, the needs of fishing communities, recommendations by international organizations in which the United States participates, and the interaction of the depleted stock of fish within the marine ecosystem; and.  
(d)Proposed regulationsSection 303(c) (16 U.S.C. 1853(c)) is amended— 
(1)by striking and at the end of paragraph (1); 
(2)in paragraph (2), by striking the period and inserting ; and; and 
(3)by adding at the end the following:  
 
(3)implementing conservation and management measures under a fishery ecosystem plan under subsection (e)(3) may be submitted at any time after the Council adopts the fishery ecosystem plan.. 
104.Fishery management plan discretionary provisionsSection 303(b) (16 U.S.C. 1853(b)) is amended— 
(1)by inserting (A) after (2) in paragraph (2); 
(2)by inserting and after the semicolon at the end of paragraph (2)(A) (as designated by subparagraph (A) of this paragraph); 
(3)by inserting at the end of paragraph (2) the following: 
 
(B)designate such zones in areas where deep sea corals are identified under section 408, to protect deep sea corals from physical damage from fishing gear or to prevent loss or damage to such fishing gear from interactions with deep sea corals, after considering long-term sustainable uses of fishery resources in such areas; ; 
(4)by striking paragraph (6) and inserting the following: 
 
(6)establish a limited access system for the fishery in order to achieve optimum yield if, in developing such system, the Council and the Secretary take into account— 
(A)the conservation requirements of this Act with respect to the fishery; 
(B)present participation in the fishery; 
(C)historical fishing practices in, and dependence on, the fishery; 
(D)the economics of the fishery; 
(E)the capability of fishing vessels used in the fishery to engage in other fisheries; 
(F)the cultural and social framework relevant to the fishery and any affected fishing communities; 
(G)the fair and equitable distribution of access privileges to a public resource; and 
(H)any other relevant considerations;; 
(5)by striking (other than economic data) in paragraph (7); 
(6)by striking and after the semicolon in paragraph (11); and 
(7)by redesignating paragraph (12) as paragraph (14) and inserting after paragraph (11) the following: 
 
(12)establish a process for complying with the National Environmental Policy Act (42 U.S.C. 4321 et seq.) pursuant to section 304(h) of this Act; 
(13)include management measures in the plan to conserve target and non-target species and habitats, considering the variety of ecological factors affecting fishery populations; and. 
105.Limited access privilege programs 
(a)In generalTitle III (16 U.S.C. 1851 et seq.) is amended— 
(1)by striking section 303(d); and 
(2)by inserting after section 303 the following: 
 
303A.Limited access privilege programs 
(a)In generalAfter the date of enactment of the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006, a Council may submit, and the Secretary may approve, for a fishery that is managed under a limited access system, a limited access privilege program to harvest fish if the program meets the requirements of this section. 
(b)No creation of right, title, or interestA limited access system, limited access privilege, quota share, or other authorization established, implemented, or managed under this Act— 
(1)shall be considered a permit for the purposes of sections 307, 308, and 309; 
(2)may be revoked, limited, or modified at any time in accordance with this Act, including revocation for failure to comply with the terms of the plan or if the system is found to have jeopardized the sustainability of the stock or the safety of fishermen; 
(3)shall not confer any right of compensation to the holder of such limited access privilege, quota share, or other such limited access system authorization if it is revoked, limited, or modified; 
(4)shall not create, or be construed to create, any right, title, or interest in or to any fish before the fish is harvested by the holder; and 
(5)shall be considered a grant of permission to the holder of the limited access privilege or quota share to engage in activities permitted by such limited access privilege or quota share. 
(c)Requirements for limited access privileges 
(1)In generalIn addition to complying with the other requirements of this Act, any limited access privilege program to harvest fish submitted by a Council or approved by the Secretary under this section shall— 
(A)if established in a fishery that is depleted or subject to a rebuilding plan, assist in its rebuilding; and 
(B)if established in a fishery that is determined by the Secretary or the Council to have over-capacity, contribute to reducing capacity; 
(C)promote— 
(i)the safety of human life at sea; and 
(ii)the conservation and management of the fishery; 
(D)prohibit any person other than a United States citizen, a corporation, partnership, or other entity established under the laws of the United States or any State, or a permanent resident alien, that meets the eligibility and participation requirements established in the program from acquiring a privilege to harvest fish; 
(E)require that all fish harvested under a limited access privilege program be processed by vessels of the United States, in United States waters, or on United States soil (including any territory of the United States). 
(F)specify the goals of the program; 
(G)include provisions for the regular monitoring and review by the Council and the Secretary of the operations of the program, including determining progress in meeting the goals of the program and this Act, and any necessary modification of the program to meet those goals, with a formal and detailed review 5 years after the establishment of the program and every 5 years thereafter; 
(H)include an effective system for enforcement, monitoring, and management of the program, including the use of observers; 
(I)include an appeals process for administrative review of determinations with respect to the Secretary’s decisions regarding administration of the limited access privilege program; 
(J)provide for the establishment by the Secretary, in consultation with the Department of Justice and the Federal Trade Commission, for an information collection and review process to provide any additional information needed by the Department of Justice and the Federal Trade Commission to determine whether any illegal acts of anti-competition, anti-trust, price collusion, or price fixing have occurred among regional fishery associations or persons receiving limited access privileges under the program; and 
(K)provide for the revocation by the Secretary of limited access privileges held by any person found to have violated the antitrust laws of the United States. 
(2)WaiverThe Secretary may waive the requirement of paragraph (1)(E) if the Secretary determines that— 
(A)the fishery has historically processed the fish outside of the United States; and 
(B)the United States has a seafood safety equivalency agreement with the country where processing will occur (or other assurance that seafood safety procedures to be used in such processing are equivalent or superior to the applicable United States seafood safety standards). 
(3)Fishing communities 
(A)In general 
(i)EligibilityTo be eligible to participate in a limited access privilege program to harvest fish, a fishing community shall— 
(I)be located within the management area of the relevant Council; 
(II)meet criteria developed by the relevant Council, approved by the Secretary, and published in the Federal Register; 
(III)consist of residents who conduct commercial or recreational fishing, processing, or fishery-dependent support businesses within the Council’s management area; and 
(IV)develop and submit a community sustainability plan to the Council and the Secretary that demonstrates how the plan will address the social and economic development needs of fishing communities, including those that have not historically had the resources to participate in the fishery, for approval based on criteria developed by the Council that have been approved by the Secretary and published in the Federal Register. 
(ii)Failure to comply with planThe Secretary shall deny limited access privileges granted under this section for any person who fails to comply with the requirements of the plan. 
(B)Participation criteriaIn developing participation criteria for eligible communities under this paragraph, a Council shall consider— 
(i)traditional fishing or processing practices in, and dependence on, the fishery; 
(ii)the cultural and social framework relevant to the fishery; 
(iii)economic barriers to access to fishery; 
(iv)the existence and severity of projected economic and social impacts associated with implementation of limited access privilege programs on harvesters, captains, crew, processors, and other businesses substantially dependent upon the fishery in the region or subregion; 
(v)the expected effectiveness, operational transparency, and equitability of the community sustainability plan; and 
(vi)the potential for improving economic conditions in remote coastal communities lacking resources to participate in harvesting or processing activities in the fishery. 
(4)Regional Fishery associations 
(A)In generalTo be eligible to participate in a limited access privilege program to harvest fish, a regional fishery association shall— 
(i)be located within the management area of the relevant Council; 
(ii)meet criteria developed by the relevant Council, approved by the Secretary, and published in the Federal Register; 
(iii)be a voluntary association with established by-laws and operating procedures consisting of participants in the fishery, including commercial or recreational fishing, processing, fishery-dependent support businesses, or fishing communities; and 
(iv)develop and submit a regional fishery association plan to the Council and the Secretary for approval based on criteria developed by the Council that have been approved by the Secretary and published in the Federal Register. 
(B)Failure to comply with planThe Secretary shall deny limited access privileges granted under this section for any person who fails to comply with the requirements of the plan. 
(C)Participation criteriaIn developing participation criteria for eligible regional fishery associations under this paragraph, a Council shall consider— 
(i)traditional fishing or processing practices in, and dependence on, the fishery; 
(ii)the cultural and social framework relevant to the fishery; 
(iii)economic barriers to access to fishery; 
(iv)the existence and severity of projected economic and social impacts associated with implementation of limited access privilege programs on harvesters, captains, crew, processors, and other businesses substantially dependent upon the fishery in the region or subregion, upon the administrative and fiduciary soundness of the association and its by-laws; and 
(v)the expected effectiveness, operational transparency, and equitability of the fishery association plan. 
(5)AllocationIn developing a limited access privilege program to harvest fish a Council or the Secretary shall— 
(A)establish procedures to ensure fair and equitable initial allocations, including consideration of— 
(i)current and historical harvests; 
(ii)employment in the harvesting and processing sectors; 
(iii)investments in, and dependence upon, the fishery; and 
(iv)the current and historical participation of fishing communities; 
(B)to the extent practicable, consider the basic cultural and social framework of the fishery, especially through the development of policies to promote the sustained participation of small owner-operated fishing vessels and fishing communities that depend on the fisheries, including regional or port-specific landing or delivery requirements; 
(C)include measures to assist, when necessary and appropriate, entry-level and small vessel operators, captains, crew, and fishing communities through set-asides of harvesting allocations, including providing privileges and, where appropriate, recommending the provision of economic assistance in the purchase of limited access privileges to harvest fish; 
(D)ensure that limited access privilege holders do not acquire an excessive share of the total limited access privileges in the program by— 
(i)establishing a maximum share, expressed as a percentage of the total limited access privileges, that a limited access privilege holder is permitted to hold, acquired, or use; and 
(ii)establishing any other limitations or measures necessary to prevent an inequitable concentration of limited access privileges; 
(E)establish procedures to address geographic or other consolidation in both the harvesting and processing sectors of the fishery; and 
(F)authorize limited access privileges to harvest fish to be held, acquired, or used by or issued under the system to persons who substantially participate in the fishery, as specified by the Council, including, as appropriate, fishing vessel owners, vessel captains, vessel crew members, fishing communities, and regional fishery associations. 
(6)Program initiation 
(A)LimitationExcept as provided in subparagraph (D), a Council may initiate a fishery management plan or amendment to establish a limited access privilege program to harvest fish on its own initiative or if the Secretary has certified an appropriate petition. 
(B)PetitionA group of fishermen constituting more than 50 percent of the permit holders, or holding more than 50 percent of the allocation, in the fishery for which a limited access privilege program to harvest fish is sought, may submit a petition to the Secretary requesting that the relevant Council or Councils with authority over the fishery be authorized to initiate the development of the program. Any such petition shall clearly state the fishery to which the limited access privilege program would apply. For multispecies permits in the Gulf, only those participants who have substantially fished the species proposed to be included in the limited access program shall be eligible to sign a petition for such a program and shall serve as the basis for determining the percentage described in the first sentence of this subparagraph. 
(C)Certification by SecretaryUpon the receipt of any such petition, the Secretary shall review all of the signatures on the petition and, if the Secretary determines that the signatures on the petition represent more than 50 percent of the permit holders, or holders of more than 50 percent of the allocation in the fishery, as described by subparagraph (B), the Secretary shall certify the petition to the appropriate Council or Councils. 
(D)New England and Gulf referendum 
(i)Except as provided in clause (iii) for the Gulf of Mexico commercial red snapper fishery, the New England and Gulf Councils may not submit, and the Secretary may not approve or implement, a fishery management plan or amendment that creates an individual fishing quota program, including a Secretarial plan, unless such a system, as ultimately developed, has been approved by more than 2/3 of those voting in a referendum among eligible permit holders with respect to the New England Council, and by a majority of those voting in the referendum among eligible permit holders with respect to the Gulf Council. For multispecies permits in the Gulf, only those participants who have substantially fished the species proposed to be included in the individual fishing quota program shall be eligible to vote in such a referendum. If an individual fishing quota program fails to be approved by the requisite number of those voting, it may be revised and submitted for approval in a subsequent referendum. 
(ii)The Secretary shall conduct a referendum under this subparagraph, including notifying all persons eligible to participate in the referendum and making available to them information concerning the schedule, procedures, and eligibility requirements for the referendum process and the proposed individual fishing quota program. Within 1 year after the date of enactment of the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006, the Secretary shall publish guidelines and procedures to determine procedures and voting eligibility requirements for referenda and to conduct such referenda in a fair and equitable manner. 
(iii)The provisions of section 407(c) of this Act shall apply in lieu of this subparagraph for an individual fishing quota program for the Gulf of Mexico commercial red snapper fishery. 
(iv)Chapter 35 of title 44, United States Code, (commonly known as the Paperwork Reduction Act) does not apply to the referenda conducted under this subparagraph. 
(7)TransferabilityIn establishing a limited access privilege program, a Council shall— 
(A)establish a policy on the transferability of limited access privilege shares (through sale or lease), including a policy on any conditions that apply to the transferability of limited access privilege shares that is consistent with the policies adopted by the Council for the fishery under paragraph (3); and 
(B)establish criteria for the approval and monitoring of transfers (including sales and leases) of limited access privilege shares. 
(8)Preparation and implementation of Secretarial plansThis subsection also applies to a plan prepared and implemented by the Secretary under section 304(g). 
(9)Antitrust savings clauseNothing in this Act shall be construed to modify, impair, or supersede the operation of any of the antitrust laws. For purposes of the preceding sentence, the term antitrust laws has the meaning given such term in subsection (a) of the first section of the Clayton Act, except that such term includes section 5 of the Federal Trade Commission Act to the extent that such section 5 applies to unfair methods of competition. 
(d)Auction and other programsIn establishing a limited access privilege program, a Council may consider, and provide for, if appropriate, an auction system or other program to collect royalties for the initial, or any subsequent, distribution of allocations in a limited access privilege program if— 
(1)the system or program is administered in such a way that the resulting distribution of limited access privilege shares meets the program requirements of subsection (c)(3)(A); and 
(2)revenues generated through such a royalty program are deposited in the Limited Access System Administration Fund established by section 305(h)(5)(B) and available subject to annual appropriations. 
(e)Cost recoveryIn establishing a limited access privilege program, a Council shall— 
(1)develop a methodology and the means to identify and assess the management, data collection and analysis, and enforcement programs that are directly related to and in support of the program; and 
(2)provide, under section 304(d)(2), for a program of fees paid by limited access privilege holders that will cover the costs of management, data collection and analysis, and enforcement activities. 
(f)Limited durationIn establishing a limited access privilege program after the date of enactment of the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006, a Council may establish— 
(1)a set term after which any initial or subsequent allocation of a limited access privilege shall expire; 
(2)different set terms within a fishery if the Council determines that variation of terms will further management goals; and 
(3)a mechanism under which participants in and entrants to the program may acquire or reacquire allocations. 
(g)Limited access privilege assisted purchase program 
(1)In generalA Council may submit, and the Secretary may approve and implement, a program which reserves up to 25 percent of any fees collected from a fishery under section 304(d)(2) to be used, pursuant to section 1104A(a)(7) of the Merchant Marine Act, 1936 (46 U.S.C. App. 1274(a)(7)), to issue obligations that aid in financing— 
(A)the purchase of limited access privileges in that fishery by fishermen who fish from small vessels; and 
(B)the first-time purchase of limited access privileges in that fishery by entry level fishermen. 
(2)Eligibility criteriaA Council making a submission under paragraph (1) shall recommend criteria, consistent with the provisions of this Act, that a fisherman must meet to qualify for guarantees under subparagraphs (A) and (B) of paragraph (1) and the portion of funds to be allocated for guarantees under each subparagraph. 
(h)Effect on certain existing shares and programsNothing in this Act, or the amendments made by the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006, shall be construed to require a reallocation of individual quota shares, processor quota shares, cooperative programs, or other quota programs, including sector allocation, under development or submitted by a Council or approved by the Secretary or by Congressional action before the date of enactment of the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006.. 
(b)FeesSection 304(d)(2)(A) (16 U.S.C. 1854(d)(2)(A)) is amended by striking management and enforcement and inserting management, data collection, and enforcement. 
(c)Investment in United States seafood processing facilitiesThe Secretary of Commerce shall work with the Small Business Administration and other Federal agencies to develop financial and other mechanisms to encourage United States investment in seafood processing facilities in the United States for fisheries that lack capacity needed to process fish harvested by United States vessels in compliance with the Magnuson—Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.). 
(d)Conforming amendmentSection 304(d)(2)(C)(i) (16 U.S.C. 1854(d)(2)(C)(i)) is amended by striking section 305(h)(5)(B) and all that follows and inserting section 305(h)(5)(B).. 
(e)Application with American Fisheries ActNothing in section 303A of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), as added by subsection (a), shall be construed to modify or supersede any provision of the American Fisheries Act (46 U.S.C. 12102 note; 16 U.S.C. 1851 note; et seq.). 
106.Action by Secretary on fishery management plans and amendments to plans 
(a)Review of plans and initial regulationsSection 304(a) (16 U.S.C. 1854(a)) is amended to read as follows: 
 
(a)Review of plans 
(1)Preliminary evaluation 
(A)Upon transmittal by the Council to the Secretary of a fishery management plan or plan amendment and any proposed implementing regulations prepared under section 303(c)(1), the Secretary shall make a preliminary evaluation of the management plan or amendment as to whether it is sufficient in scope and substance to warrant review under this subsection and consistent with the national standards, the other provisions of this Act, and other applicable laws. 
(B)If the preliminary evaluation is negative, the Secretary shall disapprove the plan or amendment and notify the Council, in writing, of the reasons for the disapproval. 
(2)Notice of proposed plans, amendments, and rulesBy the 15th day following an affirmative preliminary evaluation under (1)(A), the Secretary shall publish in the Federal Register— 
(A)a notice stating that the plan or amendment is available and that written data, views, or comments of interested persons on the plan or amendment may be submitted to the Secretary during the 50-day period beginning on the date the notice is published; and 
(B)any proposed implementing regulations that the Secretary preliminarily determines to be consistent with the fishery management plan or amendment, this Act, and any other applicable law, subject to the Secretary’s authority to include such changes to the Council’s proposed regulations as the Secretary believes necessary, together with an explanation of those changes for a 50-day comment period. 
(3)Secretarial decision on plan or amendment 
(A)The Secretary shall approve, disapprove, or partially approve a plan or amendment within 30 days after the end of the commend period under paragraph (2) by written notice to the Council. 
(B)In making this determination, the Secretary shall— 
(i)take into account the information, views, and comments received from interested persons; 
(ii)consult with the Secretary of State with respect to foreign fishing; and 
(iii)consult with the Secretary of the department in which the Coast Guard is operating with respect to enforcement at sea and to fishery access adjustments referred to in section 303(a)(5). 
(C)A notice of disapproval or partial approval shall specify— 
(i)the applicable law with which the plan or amendment is inconsistent; 
(ii)the nature of such inconsistencies; and 
(iii)recommendations concerning the actions that could be taken by the Council to conform such plan or amendment to the requirements of applicable law. 
(4)Disapproval or partial approvalIf the Secretary disapproves or partially approves a plan or amendment, the Council may submit a revised plan or amendment to the Secretary for review under this subsection. 
(5)Accompanying regulationsIf the Secretary published proposed implementing regulations pursuant to paragraph (2)(B), the Secretary shall either— 
(A)publish final regulations within 45 days after the end of the comment period under paragraph (2)(B); or 
(B)notify the Council in writing of inconsistencies with the plan, the amendment, this Act, or other applicable law and provide recommendations on revisions to cure the inconsistencies.Upon receiving such a notification from the Secretary, the Council may revise the regulations and resubmit them to the Secretary for reevaluation under subsection (b). 
(6)Relationship to other lawFishery management plans, fishery management plan amendments, and fishery ecosystem plans are not rules subject to section 553 of title 5, United States Code, and need not be codified in the Code of Federal Regulations in accordance with chapter 15 of title 44, United States Code.. 
(b)Review of other regulationsSection 304(b) (16 U.S.C. 1854(b)) is amended by striking paragraph (1) and inserting the following: 
 
(1)Evaluation 
(A)Upon transmittal by the Council to the Secretary of regulations proposed under section 303(c)(2) or (3), the Secretary shall initiate an evaluation of the proposed regulations to determine whether they are consistent with the fishery management plan, this Act, and other applicable law. 
(B)If the Secretary determines that the regulations are consistent, the Secretary shall, within 15 days after transmittal by the Council, publish such regulations in the Federal Register, with such changes as may be necessary and an explanation of those changes, for a public comment period of at least 15 days and not more than 60 days. 
(C)If the Secretary determines that the regulations are not consistent, the Secretary shall, within 15 days after transmittal by the Council, notify the Council in writing of the inconsistencies and provide recommendations on revisions that would make the proposed regulations consistent with the fishery management plan, this Act, and other applicable law.. 
(c)Alternative procedural mechanismsSection 304 (16 U.S.C. 1854) is amended by adding at the end the following: 
 
(i)Alternative procedural mechanisms 
(1)In general 
(A)In a fishery management plan or amendment, the Council or Secretary, as appropriate, may develop alternative procedural mechanisms to be used in lieu of plan amendments for implementing conservation and management measures. 
(B)Such mechanisms may allow for abbreviated processes for the implementation of regulations or other actions as appropriate. 
(C)Alternative procedural mechanisms shall only be approved or adopted for use in situations where— 
(i)the conservation and management measure is within the scope of conservation and management measures established in an existing plan; 
(ii)otherwise applicable regulatory processes are not sufficient to allow timely and efficient implementation of the conservation and management measure in response to new information; and 
(iii)notice of the conservation and management measure is provided appropriate to the significance of the expected impacts on affected fishery resources and on the participants in the fishery. 
(D)Any final agency action taken pursuant to the alternative procedural mechanism must be promptly published in the Federal Register. 
(2)Implementing regulationsIf the alternative procedural mechanism is approved by the Secretary pursuant to section 304(a), or adopted by the Secretary pursuant to section 304(c) or (g) and implemented through regulations, any regulation issued or other action taken pursuant to the alternative procedural mechanism need not comply with the rulemaking provisions of section 304(b), (c), or (g), or subsections (b) through (d) of section 553 of title 5, United States Code.. 
(d)Emergency regulationsSection 305(c)(3) (16 U.S.C. 1855(c)(3)) is amended— 
(1)in the matter preceding subparagraph (A) by inserting Subsections (b) through (d) of section 553 of title 5, United States Code, shall not apply to emergency regulations issued pursuant to this provision. after the period in which such regulation is in effect.; 
(2)in subparagraph (B) by striking 180 days the second time it appears and inserting 186 days; and 
(3)in subparagraph (D) by inserting or interim measures after emergency regulations. 
(e)Responsibility of the SecretarySection 305(d) (16 U.S.C. 1855(d)) is amended by striking subsection (d) and inserting the following: 
 
(d)Responsibility of the Secretary 
(1)In generalThe Secretary shall have general responsibility to carry out any fishery management plan or amendment approved or prepared by the Secretary, in accordance with this Act. 
(2)RegulationsIn addition to the other rulemaking provisions of this Act, the Secretary shall promulgate such regulations, in accordance with section 553 of title 5, United States Code, as may be necessary to discharge such responsibilities or to carry out any other provision of this Act. 
(3)GuidanceThe Secretary may issue guidance to interpret and facilitate implementation of this Act.. 
107.Environmental review processSection 304 (16 U.S.C. 1854) is amended by adding at the end the following: 
 
(i)Environmental review process 
(1)ProceduresThe Secretary shall, in consultation with the Councils and the Council on Environmental Quality, revise and update agency procedures for compliance with the National Environmental Policy Act (42 U.S.C. 4231 et seq.). The procedures shall— 
(A)conform to the time lines for review and approval of fishery management plans and plan amendments under this section; and 
(B)integrate applicable environmental analytical procedures, including the time frames for public input, with the procedure for the preparation and dissemination of fishery management plans, plan amendments, and other actions taken or approved pursuant to this Act in order to provide for timely, clear and concise analysis that is useful to decision makers and the public, reduce extraneous paperwork, and effectively involve the public. 
(2)UsageThe updated agency procedures promulgated in accordance with this section used by the Councils or the Secretary shall be the sole environmental impact assessment procedure for fishery management plans, amendments, regulations, or other actions taken or approved pursuant to this Act. 
(3)Schedule for promulgation of final proceduresThe Secretary shall— 
(A)propose revised procedures within 12 months after the date of enactment of the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006; 
(B)provide 90 days for public review and comments; and 
(C)promulgate final procedures no later than 18 months after the date of enactment of that Act. 
(4)Public participationThe Secretary is authorized and directed, in cooperation with the Council on Environmental Quality and the Councils, to involve the affected public in the development of revised procedures, including workshops or other appropriate means of public involvement.. 
108.Emergency regulations 
(a)Lengthening of second emergency periodSection 305(c)(3)(B) (16 U.S.C. 1855(c)(3)(B)) is amended by striking 180 days, and inserting 186 days,. 
(b)Technical amendmentSection 305(c)(3)(D) (16 U.S.C. 1855(c)(3)(D)) is amended by inserting or interim measures after emergency regulations.  
109.Joint enforcement agreements 
(a)In generalSection 311 (16 U.S.C. 1861) is amended— 
(1)by striking and after the semicolon in subsection (b)(1)(A)(iv); 
(2)by inserting and after the semicolon in subsection (b)(1)(A)(v); 
(3)by inserting after clause (v) of subsection (b)(1)(A) the following: 
 
(vi)access, directly or indirectly, for enforcement purposes any data or information required to be provided under this title or regulations under this title, including data from Global Maritime Distress and Safety Systems, vessel monitoring systems, or any similar system, subject to the confidentiality provisions of section 402;; 
(4)by redesignating subsection (h) as subsection (j); and 
(5)by inserting after subsection (g) the following: 
 
(h)Joint enforcement agreements 
(1)In generalThe Governor of an eligible State may apply to the Secretary for execution of a joint enforcement agreement with the Secretary that will authorize the deputization and funding of State law enforcement officers with marine law enforcement responsibilities to perform duties of the Secretary relating to law enforcement provisions under this title or any other marine resource law enforced by the Secretary. Upon receiving an application meeting the requirements of this subsection, the Secretary may enter into a joint enforcement agreement with the requesting State. 
(2)Eligible StateA State is eligible to participate in the cooperative enforcement agreements under this section if it is in, or bordering on, the Atlantic Ocean (including the Caribbean Sea), the Pacific Ocean, the Arctic Ocean, the Gulf of Mexico, Long Island Sound, or 1 or more of the Great Lakes. 
(3)RequirementsJoint enforcement agreements executed under paragraph (1)— 
(A)shall be consistent with the purposes and intent of this section to the extent applicable to the regulated activities; 
(B)may include specifications for joint management responsibilities as provided by the first section of Public Law 91–412 (15 U.S.C. 1525); and 
(C)shall provide for confidentiality of data and information submitted to the State under section 402. 
(4)Allocation of fundsThe Secretary shall include in each joint enforcement agreement an allocation of funds to assist in management of the agreement. The allocation shall be fairly distributed among all eligible States participating in cooperative enforcement agreements under this subsection, based upon consideration of Federal marine enforcement needs, the specific marine conservation enforcement needs of each participating eligible State, and the capacity of the State to undertake the marine enforcement mission and assist with enforcement needs. The agreement may provide for amounts to be withheld by the Secretary for the cost of any technical or other assistance provided to the State by the Secretary under the agreement. 
(i)Improved data sharing 
(1)In generalNotwithstanding any other provision of this Act, as soon as practicable but no later than 21 months after the date of enactment of the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006, the Secretary shall implement data-sharing measures to make any data required to be provided by this Act from Global Maritime Distress and Safety Systems, vessel monitoring systems, or similar systems— 
(A)directly accessible by State enforcement officers authorized under subsection (a) of this section; and 
(B)available to a State management agency involved in, or affected by, management of a fishery if the State has entered into an agreement with the Secretary under section 402(b)(1)(B) of this Act. 
(2)Agreement requiredThe Secretary shall promptly enter into an agreement with a State under section 402(b)(1)(B) of this Act if— 
(A)the Attorney General or highest ranking legal officer of the State provides a written opinion or certification that State law allows the State to maintain the confidentiality of information required by Federal law to be kept confidential; or 
(B)the Secretary is provided other reasonable assurance that the State can and will protect the identity or business of any person to which such information relates.. 
(b)Report on using GMDSS for Fishery purposesWithin 15 months after the date of enactment of this Act, the National Marine Fisheries Service and the Coast Guard shall transmit a joint report to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Resources containing— 
(1)a cost-to-benefit analysis of the feasibility, value, and cost of using the Global Maritime Distress and Safety Systems, vessel monitoring systems, or similar systems for fishery management, conservation, enforcement, and safety purposes with the Federal Government bearing the capital costs of any such system; 
(2)an examination of the cumulative impact of existing requirements for commercial vessels; 
(3)an examination of whether the Global Maritime Distress and Safety Systems or similar requirements would overlap existing requirements or render them redundant; 
(4)an examination of how data integration from such systems could be addressed; 
(5)an examination of how to maximize the data-sharing opportunities between relevant State and Federal agencies and provide specific information on how to develop these opportunities, including the provision of direct access to the Global Maritime Distress and Safety Systems or similar system data to State enforcement officers, while considering the need to maintain or provide an appropriate level of individual vessel confidentiality where practicable; and 
(6)an assessment of how the Global Maritime Distress and Safety Systems or similar systems could be developed, purchased, and distributed to regulated vessels. 
110.Transition to sustainable fisheries 
(a)In generalSection 312 (16 U.S.C. 1861a) is amended— 
(1)in subsection (a)(1)(B) by striking measures; and inserting measures, including regulatory restrictions imposed to protect human health or the marine environment and judicially imposed harvest restrictions;; 
(2)in subsection (a)(4) by striking 1996, 1997, 1998, and 1999. and inserting 2007 through 2012.; 
(3)in subsection (b)(1) by striking or the Governor of a State for fisheries under State authority, may conduct a fishing and inserting the Governor of a State for fisheries under State authority, or a majority of permit holders in the fishery, may conduct a voluntary fishing; 
(4)in subsection (b)(1)(B)(i) by inserting practicable after entrants,; 
(5)in subsection (b)(1)(C) by striking cost-effective and and inserting cost-effective and, in the instance of a program involving an industry fee system, prospectively, and; 
(6)in subsection (b)(1) by striking and after the semicolon at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting ; and, and by adding at the end the following: 
 
(D)if implemented under paragraph (2)(B), includes measures that will prevent an increase in fishing capacity or effort in other fisheries, including a moratorium on new entrants, practicable restrictions on vessel upgrades, and other effort control measures.; 
(7) in subsection (b)(2) by striking subparagraph (A) and inserting the following: 
 
(A)the owner of a fishing vessel, if the permit authorizing the participation of the vessel in the fishery is surrendered for permanent revocation and the vessel owner and permit holder relinquish any claim associated with the vessel or permit that could qualify such owner or holder for any present or future limited access system permit in the fishery for which the program is established and such vessel is (i) scrapped, or (ii) through the Secretary of the department in which the Coast Guard is operating, subjected to title restrictions (including loss of the vessel’s fisheries endorsement) that permanently prohibit and effectively prevent its use in fishing in federal or state waters, or fishing on the high seas or in the waters of a foreign nation; or; 
(8)in subsection (b)(4) by striking The Secretary shall consult, as appropriate, with Councils, and inserting The harvester proponents of each program and the Secretary shall consult, as appropriate and practicable, with Councils,; 
(9)in subsection (d)(1)(A) by striking Secretary, at the request of the appropriate Council, and inserting Secretary; 
(10)in subsection (d)(1)(A) by striking Secretary, in consultation with the Council, and inserting Secretary; 
(11)in subsection (d)(1)(B) by striking a two-thirds majority of the participants voting. and inserting at least a majority of the permit holders in the fishery, or 50 percent of the permitted allocation of the fishery, who participated in the fishery.; 
(12)in subsection (d)(2)(C) by striking establish; and inserting establish, unless the Secretary determines that such fees should be collected from the seller; and 
(13)by striking subsection (e) and inserting the following: 
 
(e)Implementation plan 
(1)Framework regulationsThe Secretary shall propose and adopt framework regulations applicable to the implementation of all programs under this section. 
(2)Program regulationsThe Secretary shall implement each program under this section by promulgating regulations that, together with the framework regulations, establish each program and control its implementation. 
(3)Harvester proponents’ implementation planThe Secretary may not propose implementation regulations for a program to be paid for by an industry fee system until the harvester proponents of the program provide to the Secretary a proposed implementation plan that, among other matters— 
(A)proposes the types and numbers of vessels or permits that are eligible to participate in the program and the manner in which the program shall proceed, taking into account— 
(i)the requirements of this section; 
(ii)the requirements of the framework regulations; 
(iii)the characteristics of the fishery; 
(iv)the requirements of the applicable fishery management plan and any amendment that such plan may require to support the proposed program; 
(v)the general needs and desires of harvesters in the fishery; 
(vi)the need to minimize program costs; and 
(vii)other matters, including the manner in which such proponents propose to fund the program to ensure its cost effectiveness, as well as any relevant factors demonstrating the potential for, or necessary to obtain, the support and general cooperation of a substantial number of affected harvesters in the fishery (or portion of the fishery) for which the program is intended; and 
(B)proposes procedures for program participation (such as submission of owner bids under an auction system or fair market-value assessment), including any terms and conditions for participation, that the harvester proponents deem to be reasonably necessary to meet the program’s proposed objectives. 
(4)Participation contractsThe Secretary shall contract with each person participating in a program, and each such contract shall, in addition to including such other matters as the Secretary deems necessary and appropriate to effectively implement each program (including penalties for contract non-performance) be consistent with the framework and implementing regulations and all other applicable law. 
(5)Reduction auctionsEach program not involving fair market assessment shall involve a reduction auction that scores the reduction price of each bid offer by the data relevant to each bidder under an appropriate fisheries productivity factor. If the Secretary accepts bids, the Secretary shall accept responsive bids in the rank order of their bid scores, starting with the bid whose reduction price is the lowest percentage of the productivity factor, and successively accepting each additional responsive bid in rank order until either there are no more responsive bids or acceptance of the next bid would cause the total value of bids accepted to exceed the amount of funds available for the program. 
(6)Bid invitationsEach program shall proceed by the Secretary issuing invitations to bid setting out the terms and conditions for participation consistent with the framework and implementing regulations. Each bid that the Secretary receives in response to the invitation to bid shall constitute an irrevocable offer from the bidder.. 
(b)Technical amendmentSections 116, 203, 204, 205, and 206 of the Sustainable Fisheries Act are deemed to have added sections 312, 402, 403, 404, and 405, respectively to the Act as of the date of enactment of the Sustainable Fisheries Act. 
(c)Report on over capitalization 
(1)In generalThe Secretary shall, within 12 months after the date of the enactment of this Act, submit to the Congress a report— 
(A)identifying and describing the 20 fisheries in United States waters with the most severe examples of excess harvesting capacity in the fisheries, based on value of each fishery and the amount of excess harvesting capacity as determined by the Secretary; 
(B)recommending measures for reducing such excess harvesting capacity, including the retirement of any latent fishing permits that could contribute to further excess harvesting capacity in those fisheries;  
(C)a description of where retired fishing boats are transferred after retirement; 
(D)recommendation of a possible format of a fishing vessel buyout program; and 
(E)potential sources of funding for such measures. 
(2)Basis for recommendationsThe Secretary shall base the recommendations made with respect to a fishery on— 
(A)the most cost effective means of achieving voluntary reduction in capacity for the fishery using the potential for industry financing; and 
(B)including measures to prevent the capacity that is being removed from the fishery from moving to other fisheries in the United States, in the waters of a foreign nation, or in the high seas.   
111.Regional coastal disaster assistance, transition, and recovery programTitle III (16 U.S.C. 1851 et seq.) is amended by adding at the end the following: 
 
315.Regional coastal disaster assistance, transition, and recovery program 
(a)In generalWhen there is a catastrophic regional fishery disaster the Secretary may, upon the request of, and in consultation with, the Governors of affected States, establish a regional economic transition program to provide immediate disaster relief assistance to the fishermen, charter fishing operators, United States fish processors, and owners of related fishery infrastructure affected by the disaster. 
(b)Program components 
(1)In generalSubject to the availability of appropriations, the program shall provide funds or other economic assistance to affected entities, or to governmental entities for disbursement to affected entities, for— 
(A)meeting immediate regional shoreside fishery infrastructure needs, including processing facilities, cold storage facilities, ice houses, docks, including temporary docks and storage facilities, and other related shoreside fishery support facilities and infrastructure; 
(B)financial assistance and job training assistance for fishermen who wish to remain in a fishery in the region that may be temporarily closed as a result of environmental or other effects associated with the disaster; 
(C)funding, pursuant to the requirements of section 312(b), to fishermen who are willing to scrap a fishing vessel and permanently surrender permits for fisheries named on that vessel; and 
(D)any other activities authorized under section 312(a) of this Act or section 308(d) of the Interjurisdictional Fisheries Act of 1986 (16 U.S.C. 4107(d)). 
(2)Job trainingAny fisherman who decides to scrap a fishing vessel under the program shall be eligible for job training assistance. 
(3)State participation obligationThe participation by a State in the program shall be conditioned upon a commitment by the appropriate State entity to ensure that the relevant State fishery meets the requirements of section 312(b) of this Act to ensure excess capacity does not re-enter the fishery. 
(4)No matching requiredThe Secretary may waive the matching requirements of section 312 of this Act, section 308 of the Interjurisdictional Fisheries Act of 1986 (16 U.S.C. 4107), and any other provision of law under which the Federal share of the cost of any activity is limited to less than 100 percent if the Secretary determines that— 
(A)no reasonable means are available through which applicants can meet the matching requirement; and 
(B)the probable benefit of 100 percent Federal financing outweighs the public interest in imposition of the matching requirement. 
(5)Net revenue limit inapplicableSection 308(d)(3) of the Interjurisdictional Fisheries Act (16 U.S.C. 4107(d)(3)) shall not apply to assistance under this section. 
(c)Regional impact evaluationWithin 2 months after a catastrophic regional fishery disaster the Secretary shall provide the Governor of each State participating in the program a comprehensive economic and socio-economic evaluation of the affected region’s fisheries to assist the Governor in assessing the current and future economic viability of affected fisheries, including the economic impact of foreign fish imports and the direct, indirect, or environmental impact of the disaster on the fishery and coastal communities. 
(d)Catastrophic regional Fishery disaster definedIn this section the term catastrophic regional fishery disaster means a natural disaster, including a hurricane or tsunami, or a judicial or regulatory closure to protect human health or the marine environment, that— 
(1)results in economic losses to coastal or fishing communities; 
(2)affects more than 1 State or a major fishery managed by a Council or interstate fishery commission; and 
(3)is determined by the Secretary to be a commercial fishery failure under section 312(a) of this Act or a fishery resource disaster or section 308(d) of the Interjurisdictional Fisheries Act of 1986 (16 U.S.C. 4107(d)).. 
112.Fishery finance program hurricane assistance 
(a)Loan assistanceSubject to availability of appropriations, the Secretary of Commerce shall provide assistance to eligible holders of fishery finance program loans and allocate such assistance among eligible holders based upon their outstanding principal balances as of December 2, 2005, for any of the following purposes: 
(1)To defer principal payments on the debt for 1 year and re-amortize the debt over the remaining term of the loan. 
(2)To allow for an extension of the term of the loan for up to 1 year beyond the remaining term of the loan, or September 30, 2013, whichever is later. 
(3)To pay the interest costs for such loans over fiscal years 2007 through 2012, not to exceed amounts authorized under subsection (d). 
(4)To provide opportunities for loan forgiveness, as specified in subsection (c). 
(b)Loan forgiveness 
(1)In generalUpon application made by an eligible holder of a fishery finance program loan, made at such time, in such manner, and containing such information as the Secretary may require, the Secretary, on a calendar year basis beginning in 2005, may— 
(A)offset against the outstanding balance on the loan an amount equal to the sum of the amounts expended by the holder during the calendar year to repair or replace covered vessels or facilities, or to invest in new fisheries infrastructure within or for use within the declared fisheries disaster area; or 
(B)cancel the amount of debt equal to 100 hundred percent of actual expenditures on eligible repairs, reinvestment, expansion, or new investment in fisheries infrastructure in the disaster region, or repairs to, or replacement of, eligible fishing vessels. 
(c)DefinitionsIn this section: 
(1)Declared fisheries disaster areaThe term declared fisheries disaster area means fisheries located in the major disaster area designated by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) as a result of Hurricane Katrina or Hurricane Rita. 
(2)Eligible holderThe term eligible holder means the holder of a fishery finance program loan if— 
(A)that loan is used to guarantee or finance any fishing vessel or fish processing facility home-ported or located within the declared fisheries disaster area; and 
(B)the holder makes expenditures to repair or replace such covered vessels or facilities, or invests in new fisheries infrastructure within or for use within the declared fisheries disaster area, to restore such facilities following the disaster. 
(3)Fishery finance program loanThe term fishery finance program loan means a loan made or guaranteed under the fishery finance program under title XI of the Merchant Marine Act, 1936, (46 U.S.C. App. 1271 et seq.). 
(d)Authorization of appropriationsThere are authorized to be appropriated to the Secretary of Commerce for the purposes of this section not more than $15,000,000 for each eligible holder for the period beginning with fiscal year 2007 through fiscal year 2012. 
113.Shrimp fisheries hurricane assistance program 
(a)In generalThe Secretary of Commerce shall establish an assistance program for the Gulf of Mexico shrimp fishing industry. 
(b)Allocation of fundsUnder the program, the Secretary shall allocate funds appropriated to carry out the program among the States of Alabama, Louisiana, Florida, Mississippi, and Texas in proportion to the percentage of the shrimp catch landed by each State, except that the amount allocated to Florida shall be based exclusively on the proportion of such catch landed by the Florida Gulf Coast fishery. 
(c)Use of fundsOf the amounts made available to each State under the program— 
(1)2 percent shall be retained by the State to be used for the distribution of additional payments to fishermen with a demonstrated record of compliance with turtle excluder and bycatch reduction device regulations; and 
(2)the remainder of the amounts shall be used for— 
(A)personal assistance, with priority given to food, energy needs, housing assistance, transportation fuel, and other urgent needs; 
(B)assistance for small businesses, including fishermen, fish processors, and related businesses serving the fishing industry; 
(C)domestic product marketing and seafood promotion; 
(D)State seafood testing programs; 
(E)the development of limited entry programs for the fishery; 
(F)funding or other incentives to ensure widespread and proper use of turtle excluder devices and bycatch reduction devices in the fishery; and 
(G)voluntary capacity reduction programs for shrimp fisheries under limited access programs. 
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Commerce $17,500,000 for fiscal years 2007 through 2012 to carry out this section. 
114.Bycatch reduction engineering programTitle III (16 U.S.C. 1851 et seq.), as amended by section 114 of this Act, is further amended by adding at the end the following: 
 
316.Bycatch reduction engineering program 
(a)Bycatch reduction engineering programNot later than 1 year after the date of enactment of the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006, the Secretary, in cooperation with the Councils and other affected interests, and based upon the best scientific information available, shall establish a bycatch reduction program to develop technological devices and other conservation engineering changes designed to minimize bycatch, seabird bycatch, bycatch mortality, and post-release mortality in federally managed fisheries. The program shall— 
(1)be regionally based; 
(2)be coordinated with projects conducted under the cooperative research and management program established under this Act; 
(3)provide information and outreach to fishery participants that will encourage adoption and use of technologies developed under the program; and 
(4)provide for routine consultation with the Councils in order to maximize opportunities to incorporate results of the program in Council actions and provide incentives for adoption of methods developed under the program in fishery management plans developed by the Councils. 
(b)IncentivesAny fishery management plan prepared by a Council or by the Secretary may establish a system of incentives to reduce total bycatch and seabird bycatch amounts, bycatch rates, and post-release mortality in fisheries under the Council’s or Secretary’s jurisdiction, including— 
(1)measures to incorporate bycatch into quotas, including the establishment of collective or individual bycatch quotas; 
(2)measures to promote the use of gear with verifiable and monitored low bycatch and seabird bycatch rates; and 
(3)measures that, based on the best scientific information available, will reduce bycatch and seabird bycatch, bycatch mortality, post-release mortality, or regulatory discards in the fishery.. 
115.Ecosystem management Title III (16 U.S.C. 1851 et seq.), as amended by section 204, is further amended by adding at the end the following: 
 
318.Ecosystem management 
(a)Guidelines 
(1)In generalThe Secretary shall, in consultation with the Councils and within 24 months after the date of the enactment of the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006, publish draft guidelines (which shall not have the force and effect of law) for the Councils concerning ecosystem considerations in fishery conservation and management. 
(2)ContentsThe guidelines shall include definitions of the term ecosystem for purposes of this Act.  
(b)Fishery ecosystem plansEach Council, or the Secretary as appropriate, may prepare a fishery ecosystem plan in order to assist in implementing an ecosystem approach to managing fisheries within its area of authority. In preparing a fishery ecosystem plan, a Council shall coordinate with Federal and State agencies responsible for scientific understanding and management of other marine resources and sector activities. 
(c)Contents of fishery ecosystem plansFishery ecosystem plans shall be consistent with the advisory guidelines established in subsection (a) and shall contain conservation and management measures applicable to fishery resources throughout the fishery ecosystem, including measures that the Council or the Secretary may consider appropriate to— 
(1)avoid or minimize adverse effects of fishing on fish habitat, as well as other components of the ecosystem; 
(2)establish marine managed areas in the exclusive economic zone or the high seas; 
(3)manage fishing capacity; and 
(4)coordinate fishery science and management actions with Federal and State agencies responsible for scientific understanding and management of other marine resources and sector activities, such as pollution prevention and habitat modification. 
(d)Joint plansIf a fishery ecosystem encompasses waters under the authority of more than one Council, or a Council or Councils and the Secretary, for fisheries under section 302(a)(3), the Councils, or the Council or Councils and the Secretary, as appropriate, may collaborate to jointly prepare a fishery ecosystem plan for that ecosystem. In preparing a joint fishery ecosystem plan, a Council or Councils, or the Council or Councils and the Secretary, as appropriate, shall coordinate with Federal and State agencies managing other marine resources and sector activities.. 
116.Community-based restoration program for fishery and coastal habitats 
(a)In generalThe Secretary of Commerce shall establish a community-based fishery and coastal habitat restoration program to implement and support the restoration of fishery and coastal habitats. 
(b)Authorized activitiesIn carrying out the program, the Secretary may— 
(1)provide funding and technical expertise to fishery and coastal communities to assist them in restoring fishery and coastal habitat; 
(2)advance the science and monitoring of coastal habitat restoration; 
(3)transfer restoration technologies to the private sector, the public, and other governmental agencies; 
(4)develop public-private partnerships to accomplish sound coastal restoration projects; 
(5)promote significant community support and volunteer participation in fishery and coastal habitat restoration; 
(6)promote stewardship of fishery and coastal habitats; and 
(7)leverage resources through national, regional, and local public-private partnerships. 
(c)Authorization of appropriationsTo carry out this section there are authorized to be appropriated to the Secretary— 
(1)for the first full fiscal year beginning after the date of the enactment of this Act, $12,000,000; and  
(2)for each fiscal year thereafter through fiscal year 2012, the sum of the amount authorized under this subsection for the preceding fiscal year, plus $2,000,000. 
117.Prohibited actsSection 307(1) (16 U.S.C. 1857(1)) is amended— 
(1)by striking or after the semicolon in subparagraph (O); 
(2)by striking carcass. in subparagraph (P) and inserting carcass;; and 
(3)by inserting after subparagraph (P) and before the last sentence the following: 
 
(Q)to import, export, transport, sell, receive, acquire, or purchase in interstate or foreign commerce any fish taken, possessed, transported, or sold in violation of any foreign law or regulation; or 
(R)to use any fishing vessel to engage in fishing in Federal or State waters, or on the high seas or the waters of another country, after the Secretary has made a payment to the owner of that fishing vessel under section 312(b)(2).. 
118.Cooperative restoration projects Section 305(b) (16 U.S.C. 1855(b)) is amended by adding at the end the following: 
 
(5) 
(A)In furtherance of the purposes of this Act, the Secretary or a Council may enter into a cooperative agreement with any Federal agency, State or local government, university, non-governmental organization, or other qualified entity to undertake activities to provide for the conservation, restoration, protection, or enhancement of essential fish habitat. 
(B)The Secretary may provide financial assistance to any entity with whom the Secretary or a Council has entered into a cooperative agreement under subparagraph (A) to carry out activities enumerated in such agreement. 
(C)Such cooperative agreements shall provide for— 
(i)the actions to be taken by the parties to the agreement; 
(ii)the benefits to be derived in connection with the conservation, protection, restoration or enhancement of essential fish habitat; 
(iii)the estimated cost of these actions; and 
(iv)the share of such cost to be borne by each party to the agreement; except that the Federal share of such program costs shall not exceed 75 percent of the estimated program cost stated in the agreement. 
(D)For the purposes of this paragraph, the non-Federal share may, at the discretion of the Secretary, be in the form of money or in-kind contribution, the value of which shall be determined by the Secretary. . 
119.Enforcement 
(a)Civil enforcementSection 308 (16 U.S.C. 1858) is amended— 
(1)by striking $100,000 in subsection (a) and inserting $240,000; 
(2)by striking this section, in subsection (f) and inserting this Act (or any other marine resource law enforced by the Secretary),; 
(3)by inserting a permit, or any interest in a permit, in subsection (g)(3) after vessel, each place it appears; 
(4)by striking the vessel in subsection (g)(3) and inserting the vessel, permit, or interest; 
(5)by inserting or any amount in settlement of a civil forfeiture, after criminal fine, in subsection (g)(4); and 
(6)by striking penalty or fine in subsection (g)(4) and inserting penalty, fine, or settlement amount. 
(b)Criminal penaltiesSection 309 (16 U.S.C. 1859) is amended to read as follows: 
 
309.Criminal penalties 
(a)Fines and imprisonment 
(1)In generalAny person (other than a foreign government or entity thereof) who knowingly violates subparagraph (D), (E), (F), (H), (I), or (L) of paragraph (1) of section 307, or paragraph (2) of section 307, shall be imprisoned for not more than 5 years and fined— 
(A)not more than $500,000 if such person is an individual; or 
(B)not more than $1,000,000 if such person is a corporation or other legal entity other than an individual. 
(2)Aggravated offensesNotwithstanding paragraph (1), the maximum term of imprisonment shall be for not more than 10 years if— 
(A)the violator is an individual; and 
(B)in the commission of a violation described in paragraph (1), that individual— 
(A)used a dangerous weapon; 
(B)engaged in conduct that caused bodily injury to any observer described in section 307, any officer authorized to enforce the provisions of this Act under section 311, or any Council member or staff; or 
(C)placed any such observer, officer, Council member, or staff in fear of imminent bodily injury. 
(b)Other violationsAny person (other than a foreign government or entity thereof) who knowingly violates any other provision of section 307 shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both. 
(c)Jurisdiction 
(1)In generalThe district courts of the United States shall have jurisdiction over any action arising under this Act. 
(2)VenueFor purposes of this Act— 
(A)each violation of this Act shall constitute a separate offense and the offense shall be deemed to have been committed not only in the district where it first occurred, but also in any other district as authorized by law; 
(B)any offense not committed within a judicial district of the United States is subject to the venue provisions of section 3238 of title 18, United States Code; and 
(C)American Samoa shall be included within the judicial district of the United States District Court for the District of Hawaii.. 
(c)Civil forfeituresSection 310(a) (16 U.S.C. 1860(a)) is amended— 
(1)by striking (other than any act for which the issuance of a citation under section 311(a) is sufficient sanction); and 
(2)by striking States. and inserting States, except that no fishing vessel shall be subject to forfeiture under this section as the result of any act for which the issuance of a citation under section 311(a) is sufficient sanction.. 
(d)Enforcement responsibilitySection 311(a) (16 U.S.C. 1861(a)) is amended— 
(1)by striking Act and inserting Act, and the provisions of any marine resource law administered by the Secretary,; and 
(2)by striking State agency, and inserting agency of any State, Territory, Commonwealth, or Tribe,. 
(e)Powers of authorized officersSection 311(b) (16 U.S.C. 1861(b)) is amended by striking Federal or State. 
(f)Payment of storage, care, and other costsSection 311(e)(1)(B) (16 U.S.C. 1861(e)(1)(B)) is amended to read as follows: 
 
(B)a reward to any person who furnishes information which leads to an arrest, conviction, civil penalty assessment, or forfeiture of property for any violation of any provision of this Act or any other marine resource law enforced by the Secretary of up to the lesser of— 
(i)20 percent of the penalty or fine collected; or 
(ii)$20,000;. 
120.Fishery permitting and registration programs 
(a)Consistency of plans with national programSection 303(b)(1) (16 U.S.C. 1853(b)(1)) is amended by inserting after (1) the following: consistent with the national program established under section 401,. 
(b)Uniform national programsSection 401 (16 U.S.C. 1881) is amended to read as follows: 
 
401.Fishery permitting and registration 
(a)Commercial fisheriesThe Secretary shall establish and implement a uniform national program for permitting in commercial fisheries. The program shall standardize the requirements for vessel registration and permitting required by this Act, the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.), any other marine resource law implemented by the Secretary, and, with the permission of a State, any marine resource law implemented by such State. 
(b)Deposit of feesAny fees collected under this section shall be deposited into the Limited Access System Administration Fund established by section 305(h)(5)(B). . 
(c)Clerical amendmentThe table of contents in the first section is amended by striking the item relating to section 401 and inserting the following: 
 
 
Sec. 401. Fishery permitting and registration.. 
121.Bycatch 
(a)Reporting methodologySection 303(a)(11) (16 U.S.C. 1853(a)(11)) is amended by striking establish a standardized and inserting within one year after the date of the enactment of the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006, establish and begin implementing a standardized.  
(b)Charitable donation of bycatchSection 303(b) (16 U.S.C. 1853(b)) is further amended by striking and after the semicolon at the end of paragraph (13), by striking the period at the end of paragraph (14) and inserting ; and, and by adding at the end the following: 
 
(15)allow the retention and donation for charitable purposes of all dead bycatch that cannot otherwise be avoided under terms that ensure, through the use of onboard fishery observers or other means, that such retention and donation do not allow the evasion of vessel trip limits, total allowable catch levels, or other conservation and management measures..  
BCollaborative Strategic Planning 
131.Short titleThis subtitle may be cited as the National Fishing Fleet Vision, Implementation, and Management Act. 
132.Definitions In this subtitle: 
(1)Atlantic highly migratory speciesThe term Atlantic highly migratory species means a species in any highly migratory species fishery that is within the geographical area of authority of more than one of the following Councils: New England Council, Mid-Atlantic Council, South Atlantic Council, Gulf Council, and Caribbean Council. 
(2)CouncilThe term Council means a Regional Fishery Management Council established under the Magnuson Act. 
(3)Highly migratory speciesThe term highly migratory species has the meaning given such term in section 3 of the Magnuson Act (16 U.S.C. 1802). 
(4)InstituteThe term Institute means the United States Institute for Environmental Conflict Resolution established pursuant to Public Law 105–156. 
(5)Magnuson ActThe term Magnuson Act means the Magnuson-Steven Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.). 
(6)National Task ForceThe term National Task Force means the National Task Force on Sustainable Fleet Capacity established under section 134. 
(7)Overfishing and depletedEach of the terms overfishing and depleted have the meaning given such term in section 3 of the Magnuson Act (16 U.S.C. 1802). 
(8)SecretaryThe term Secretary means the Secretary of Commerce, acting through the National Marine Fisheries Service. 
133.Program to achieve sustainable fisheries through collaborative strategic planning processes 
(a)In generalThe Secretary, in consultation with the United States Institute for Environmental Conflict Resolution, shall establish and implement a program to enable Regional Fishery Management Councils to develop broadly supported plans designed to achieve sustainable fisheries through collaborative strategic planning processes. 
(b)Guidance and assistanceUnder the program under this section, the Secretary shall provide guidance and assistance to Councils in utilizing— 
(1)collaborative process assessment, design, and implementation; and 
(2)options to address regional differences and circumstances. 
134.National Task Force on Sustainable Fishery Capacity 
(a)In generalThe Secretary shall establish a National Task Force on Sustainable Fishery Capacity to develop— 
(1)guidance for the development of Sustainable Fishery Standards for Sustainable Fishery Vision, Implementation, and Management Plans under section 135, including appropriate criteria, standards, performance measures, and guidelines for such plans; and 
(2)criteria to prioritize fisheries for which such plans will be most useful.  
(b)MembersThe National Task Force shall— 
(1)consist of members appointed by the Secretary; 
(2)have balanced representation of affected and concerned stakeholders; and 
(3)include one member designated by the Secretary to serve as the chairperson of the National Task Force, who shall be appointed by the Secretary— 
(A)in consultation with the Regional Fishery Management Council Coordinating Committee; and  
(B)based on recommendations of an independent stakeholder assessment conducted by the Institute. 
(c)Federal Advisory Committee Act 
(1)In generalThe Federal Advisory Committee Act (5 App. U.S.C.) shall not apply to the National Task Force. 
(2)ComplianceNotwithstanding paragraph (1), the National Task Force shall be appointed and operate in a manner consistent with all provisions of the Federal Advisory Committee Act with respect to— 
(A)the balance of membership of the National Task Force; 
(B)provision of public notice regarding activities of the National Task Force; 
(C)open meetings; and 
(D)public access to documents created by the National Task Force. 
(d)Guidance development 
(1)Not later than the end of the 9-month period beginning on the date of the enactment of this Act, the National Task Force shall transmit to the Secretary guidance for the development of Sustainable Fishery Vision, Implementation, and Management Plan under section 135. 
(2)The National Task Force shall develop such guidance through a multistakeholder, collaborative process, using independent third party neutral facilitation assistance provided through the United States Institute for Environmental Conflict Resolution. 
(3)If the National Task Force fails to develop such guidance in accordance with this section, the Secretary shall issue Sustainable Fishery Vision, Implementation, and Management Plan guidance within 45 days after the end of the period referred to in paragraph (1). 
(4)The Secretary, in coordination with the National Task Force, shall periodically review and revise, as appropriate, guidance issued under this subsection.  
135.Sustainable Fishery Vision, Implementation, and Management Plans 
(a)In generalEach Council, and the Secretary with respect to any Atlantic highly migratory species, may issue a Sustainable Fishery Vision, Implementation, and Management Plan for any fishery (or combination of fisheries, as appropriate) that is under its jurisdiction.  
(b)Plan requirements 
(1)In generalEach plan issued under this section— 
(A)shall be issued in accordance with the guidance issued under section 134(d); and 
(B)shall create a long-term vision and implementation plan for the sustainable operation of each fishery to which it applies. 
(2)ConsiderationsIn developing such a plan, the Council (or the Secretary) shall consider— 
(A)the impact of the plan on affected communities; 
(B)effective resource conservation; and 
(C)economic considerations. 
(c)Task Forces on Sustainable Fishery Vision, Implementation, and Management 
(1)EstablishmentEach Council, and the Secretary with respect to any Atlantic highly migratory species— 
(A)may establish a Task Force on Sustainable Fishery Vision, Implementation, and Management to develop a Sustainable Fishery Vision, Implementation, and Management Plan; and 
(B)in establishing such task force, shall specify a timeframe for development of such plan by the task force. 
(2)DutiesThe task force shall— 
(A)assess the level of fleet capacity for each fishery for which it is appointed; 
(B)identify the consequences of inaction in reducing overfishing in each such fishery; 
(C)identify a vision for fleet composition and participation in each such fishery after it is rebuilt, taking into account long-term resource conservation needs and communities; 
(D)assess and prioritize management measures to implement the vision; 
(E)develop a Sustainable Fishery Vision, Implementation, and Management Plan to achieve the vision and implement such measures; and  
(F)determine the economic, social, and resource costs and benefits for the measures included in the plan. 
(3)CompositionMembers of the task force shall— 
(A)include appropriate agency leadership and staff, and Council members and staff; 
(B)consist of members who have authority to act effectively in making decisions, as members of the task force, on behalf of the agency or interests they represent; 
(C)be selected to ensure balanced inclusion of affected and concerned interests; and 
(D)as a condition of appointment to the task force, be required to confirm their willingness to commit to the generally accepted principles of engagement in collaborative problem solving, and to participate in good faith with an open mind to considering new perspectives.  
(4)ChairpersonThe task force shall select a Chairperson from among its members. The Chairperson shall guide the work of the task force, working with an independent facilitator or mediator to facilitate development of a consensus for a Sustainable Fishery Vision, Implementation, and Management Plan. 
(5)OperationsThe task force shall operate in accordance with the guidance issued under section 134(d).  
(6)Support 
(A)Support by SecretaryThe Secretary shall support the task force by providing relevant information requested by the task force. 
(B)Experts and consultantsThe Chairperson of a task force may procure services of independent facilitators and mediators, and other experts, as the Chairperson considers advisable to carry out the duties of the task force. 
(7)ReportThe task force shall submit a report to the Council according to the timeframe specified by the Council under paragraph (1)(B), including a Sustainable Fishery Vision, Implementation, and Management Plan for the fishery for which the task force is established. 
(d)Issuance of plan by Secretary for species that is not an Atlantic highly migratory speciesThe Secretary shall issue a Sustainable Fishery Vision, Implementation, and Management Plan under this section (including establishment of a task force in accordance with subsection (b)) for a fishery for a species that is not an Atlantic highly migratory species, if— 
(1)the Council having jurisdiction over the fishery fails to establish a task force under subsection (b) within the 2-year period after the Secretary determines that the fishery is subject to overfishing or in a depleted condition; or 
(2)the Secretary determines that the fishery, after implementation of a fishery management plan developed by the Council for a period of 2 years, is subject to overfishing. 
(e)Review of plansA Council, and the Secretary with respect to any Atlantic highly migratory species, shall regularly review each Sustainable Fishery Vision, Implementation, and Management Plan issued under this section to determine the effectiveness of the plan and whether changes are necessary to enhance success of the goals of the plan. 
136.Priority implementation In implementing the Magnuson-Stevens Fishery Conservation and Management Act, the Secretary shall give priority to supporting measures designed to implement Fishery Vision, Implementation, and Management Plans issued under this subtitle. 
137.Total allowable level of foreign fishingSection 201(d) (16 U.S.C. 1821(d)) is amended— 
(1)by striking shall be and inserting is; 
(2)by striking which will not and inserting that can not, or will not,; and 
(3)by inserting after Act the following: , except that the total allowable level shall be zero for any fishery that is determined by the Secretary to have adequate or excess harvest capacity. Allocations of the total allowable level of foreign fishing are discretionary..  
IIInformation and research 
201.Recreational fisheries informationSection 401 (16 U.S.C. 1881) is amended by striking subsection (g) and inserting the following: 
 
(g)Recreational fisheries 
(1)Federal programThe Secretary shall establish and implement a regionally based registry program for recreational fishermen in each of the 8 fishery management regions. The program shall provide for— 
(A)the registration (including identification and contact information) of individuals who engage in recreational fishing— 
(i)in the Exclusive Economic Zone; 
(ii)for anadromous species; or 
(iii)for Continental Shelf fishery resources beyond the Exclusive Economic Zone; and 
(B)if appropriate, the registration (including the ownership, operator, and identification of the vessel) of vessels used in such fishing. 
(2)State programsThe Secretary shall exempt from registration under the program recreational fishermen and charter fishing vessels licensed, permitted, or registered under the laws of a State if the Secretary determines that information from the State program is suitable for the Secretary’s use or is used to assist in completing marine recreational fisheries statistical surveys, or evaluating the effects of proposed conservation and management measures for marine recreational fisheries. 
(3)Data collectionWithin 24 months after the date of enactment of the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006, the Secretary shall establish a program to improve the quality and accuracy of information generated by the Marine Recreational Fishery Statistics Survey, with a goal of achieving acceptable accuracy and utility for each individual fishery. Unless the Secretary determines that alternate methods will achieve this goal more efficiently and effectively, the program shall, to the extent possible, include— 
(A)an adequate number of dockside interviews to accurately estimate recreational catch and effort; 
(B)use of surveys that target anglers registered or licensed at the State or Federal level to collect participation and effort data; 
(C)collection and analysis of vessel trip report data from charter fishing vessels; and 
(D)development of a weather corrective factor that can be applied to recreational catch and effort estimates. 
(4)ReportWithin 24 months after establishment of the program, the Secretary shall submit a report to Congress that describes the progress made toward achieving the goals and objectives of the program.. 
202.Collection of informationSection 402(a) (16 U.S.C. 1881a(a)) is amended— 
(1)by striking (a) Council Requests.— in the subsection heading and inserting (a) Collection Programs.—; 
(2)by resetting the text following “(a) Collection Programs.—” as a new paragraph 2 ems from the left margin; 
(3)by inserting “(1) Council requests.—” before “If a Council”; 
(4)by striking subsection in the last sentence and inserting paragraph; 
(5)by striking (other than information that would disclose proprietary or confidential commercial or financial information regarding fishing operations or fish processing operations) each place it appears; and 
(6)by adding at the end the following: 
 
(2)Secretarial initiationIf the Secretary determines that additional information is necessary for developing, implementing, revising, or monitoring a fishery management plan, or for determining whether a fishery is in need of management, the Secretary may, by regulation, implement an information collection or observer program requiring submission of such additional information for the fishery.. 
203.Access to certain information 
(a)In generalSection 402(b) (16 U.S.C. 1881a(b)) is amended— 
(1)by redesignating paragraph (2) as paragraph (3) and resetting it 2 ems from the left margin; 
(2)by striking all preceding paragraph (3), as redesignated, and inserting the following: 
 
(b)Confidentiality of information 
(1)Any information submitted to the Secretary, a state fishery management agency, or a marine fisheries commission by any person in compliance with the requirements of this Act that contains confidential information shall be confidential and shall be exempt from disclosure under section 552(h)(3) of title 5, United States Code, except— 
(A)to Federal employees and Council employees who are responsible for fishery management plan development, monitoring, or enforcement; 
(B)to State or Marine Fisheries Commission employees as necessary to further the Department’s mission, subject to a confidentiality agreement that prohibits public disclosure of confidential information relating to any person; 
(C)to State employees who are responsible for fishery management plan enforcement, if the States employing those employees have entered into a fishery enforcement agreement with the Secretary and the agreement is in effect; 
(D)when such information is used by State, Council, or Marine Fisheries Commission employees to verify catch under a limited access program, but only to the extent that such use is consistent with subparagraph (B); 
(E)when the Secretary has obtained written authorization from the person submitting such information to release such information to persons for reasons not otherwise provided for in this subsection, and such release does not violate other requirements of this Act; 
(F)when such information is required to be submitted to the Secretary for any determination under a limited access program; or 
(G)in support of homeland and national security activities, including the Coast Guard’s homeland security missions as defined in section 888(a)(2) of the Homeland Security Act of 2002 (6 U.S.C. 468(a)(2)). 
(2)Any observer information shall be confidential and shall not be disclosed, except in accordance with the requirements of subparagraphs (A) through (G) of paragraph (1), or— 
(A)as authorized by a fishery management plan or regulations under the authority of the North Pacific Council to allow disclosure to the public of weekly summary bycatch information identified by vessel or for haul-specific bycatch information without vessel identification; 
(B)when such information is necessary in proceedings to adjudicate observer certifications; or 
(C)as authorized by any regulations issued under paragraph (3) allowing the collection of observer information, pursuant to a confidentiality agreement between the observers, observer employers, and the Secretary prohibiting disclosure of the information by the observers or observer employers, in order— 
(i)to allow the sharing of observer information among observers and between observers and observer employers as necessary to train and prepare observers for deployments on specific vessels; or 
(ii)to validate the accuracy of the observer information collected.; and 
(3)by striking (1)(E). in paragraph (3), as redesignated, and inserting (2)(A).. 
(b)Conforming amendmentSection 404(c)(4) (16 U.S.C. 1881c(c)(4)) is amended by striking under section 401. 
204.Cooperative research and management programTitle III (16 U.S.C. 1851 et seq.), as amended by section 115, is further amended by adding at the end the following: 
 
317.Cooperative research and management program 
(a)In generalThe Secretary of Commerce, in consultation with the Councils, shall establish a cooperative research and management program to address needs identified under this Act and under any other marine resource laws enforced by the Secretary. The program shall be implemented on a regional basis and shall be developed and conducted through partnerships among Federal, State, and Tribal managers and scientists (including interstate fishery commissions), commercial and recreational fishing industry participants, and educational institutions. 
(b)Eligible projectsThe Secretary shall make funds available under the program for the support of projects to address critical needs identified by the Councils in consultation with the Secretary. The program shall promote and encourage efforts to utilize sources of data maintained by other Federal agencies, State agencies, or academia for use in such projects. 
(c)FundingIn making funds available the Secretary shall award funding on a competitive basis and based on regional fishery management needs, select programs that form part of a coherent program of research focused on solving priority issues identified by the Councils, and shall give priority to the following projects: 
(1)Projects to collect data to improve, supplement, or enhance stock assessments, including the use of fishing vessels or acoustic or other marine technology. 
(2)Projects to assess the amount and type of bycatch, or seabird bycatch, or post-release mortality occurring in a fishery. 
(3)Conservation engineering projects designed to reduce bycatch, or seabird bycatch, including avoidance of post-release mortality, reduction of bycatch in high seas fisheries, and transfer of such fishing technologies to other nations. 
(4)Projects for the identification of habitat areas of particular concern and for habitat conservation. 
(5)Projects designed to collect and compile economic and social data. 
(d)Experimental permitting processNot later than 180 days after the date of enactment of the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006, the Secretary, in consultation with the Councils, shall promulgate regulations that create an expedited, uniform, and regionally-based process to promote issuance, where practicable, of experimental fishing permits. 
(e)GuidelinesThe Secretary, in consultation with the Councils, shall establish guidelines to ensure that participation in a research project funded under this section does not result in loss of a participant’s catch history or unexpended days-at-sea as part of a limited entry system. 
(f)Exempted projectsThe procedures of this section shall not apply to research funded by quota set-asides in a fishery.. 
205.Restoration studyTitle III (16 U.S.C. 1851 et seq.), as amended by section 205, is further amended by adding at the end the following: 
 
319.Restoration study 
(a)In generalThe Secretary may conduct a study to update scientific information and protocols needed to improve restoration techniques for a variety of coast habitat types and synthesize the results in a format easily understandable by restoration practitioners and local communities. 
(b)Authorization of appropriationsThere is authorized to be appropriated $500,000 for fiscal year 2007 to conduct this study.. 
206.Fisheries Conservation and Management Fund 
(a)In generalThe Secretary shall establish and maintain a fund, to be known as the Fisheries Conservation and Management Fund, which shall consist of amounts retained and deposited into the Fund under subsection (c). 
(b)PurposesSubject to the allocation of funds described in subsection (d), amounts in the Fund shall be available to the Secretary of Commerce, without appropriation or fiscal year limitation, to disburse as described in subsection (e) for— 
(1)efforts to improve fishery harvest data collection including— 
(A)expanding the use of electronic catch reporting programs and technology; and 
(B)improvement of monitoring and observer coverage through the expanded use of electronic monitoring devices and satellite tracking systems such as VMS on small vessels; 
(2)cooperative fishery research and analysis, in collaboration with fishery participants, academic institutions, community residents, and other interested parties; 
(3)development of methods or new technologies to improve the quality, health safety, and value of fish landed; 
(4)conducting analysis of fish and seafood for health benefits and risks, including levels of contaminants and, where feasible, the source of such contaminants; 
(5)marketing of sustainable United States fishery products, including consumer education regarding the health or other benefits of wild fishery products harvested by vessels of the United States; and 
(6)providing financial assistance to fishermen to offset the costs of modifying fishing practices and gear to meet the requirements of this Act, the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.), and other Federal laws in pari materia. 
(c)Deposits to the fund 
(1)Quota set-asidesAny amount generated through quota set-asides established by a Council under the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.) and designated by the Council for inclusion in the Fishery Conservation and Management Fund, may be deposited in the Fund. 
(2)Other fundsIn addition to amounts received under sections 311(e)(1)(G) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861(e)(1)(G), and amounts received pursuant to paragraph (1) of this subsection, the Fishery Conservation and Management Fund may also receive funds from— 
(A)appropriations for the purposes of this section; and 
(B)States or other public sources or private or non-profit organizations for purposes of this section. 
(d)Regional allocationThe Secretary shall, every 2 years, apportion monies from the Fund among the eight Council regions according to consensus recommendations of the Councils, based on regional priorities identified through the Council process, except that no region shall receive less than 5 percent of the Fund in each allocation period. 
(e)Limitation on the use of the fundNo amount made available from the Fund may be used to defray the costs of carrying out other requirements of this Act or the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1801 et seq.). 
207.Use of fishery finance program and capital construction fund for sustainable purposes 
(a)Purpose of obligationsSection 1104A(a)(7) of the Merchant Marine Act, 1936 (46 U.S.C. App. 1274(a)(7)) is amended to read as follows: 
 
(7)financing or refinancing including, 
(A)the reimbursement of obligors for expenditures previously made, for the purchase of individual fishing quotas in accordance with section 303(d)(4) of the Magnuson-Stevens Fishery Conservation and Management Act; 
(B)activities that assist in the transition to reduced fishing capacity; or 
(C)technologies or upgrades designed to improve collection and reporting of fishery-dependent data, to reduce bycatch and seabird bycatch, to improve selectivity or reduce adverse impacts of fishing gear, or to improve safety.. 
(b)Expansion of purposes for qualified withdrawalsSection 607(f)(1) of the Merchant Marine Act, 1936 (46 U.S.C. App. 1177(f)(1)) is amended— 
(1)by striking for: and inserting for—; 
(B)by striking vessel, in subparagraph (A) and inserting vessel;; 
(C)by striking vessel, or in subparagraph (B) and inserting vessel;; 
(D)by striking vessel. in subparagraph (C) and inserting vessel;; and 
(E)by inserting after subparagraph (C) the following: 
 
(D)in the case of any person for whose benefit the fund was established and who participates in the fishing capacity reduction program under section 312 of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1861a)— 
(i)if such person remains in the fishery, the satisfaction of any debt obligation undertaken pursuant to such program; and 
(ii)if such person withdraws 1 or more vessels from the fishery, the substitution of amounts the person would otherwise receive under such program for such person’s vessel or permit to engage in the fishery; 
(E)the repair, maintenance, or upgrade of an eligible vessel or its equipment for the purpose of— 
(i)making conservation engineering changes to reduce bycatch, improve selectivity of fishing gear, or reduce adverse impacts of fishing gear; 
(ii)improving vessel safety; or 
(iii)acquiring, installing, or upgrading equipment to improve collection, reporting, or accuracy of fishery data; or 
(F)the acquisition, construction, reconstruction, upgrading, or investment in shoreside fishery-related facilities or infrastructure in the United States for the purpose of promoting United States ownership of fishery-related facilities in the United States without contributing to overcapacity in the sector.. 
208.Deep sea coral research and technology programTitle IV (16 U.S.C. 1881 et seq.) is amended by adding at the end the following: 
 
408.Deep sea coral research and technology program 
(a)In generalThe Secretary, in consultation with appropriate regional fishery management councils and in coordination with other Federal agencies and educational institutions, shall establish a program— 
(1)to identify existing research on, and known locations of, deep sea corals and submit such information to the appropriate Councils; 
(2)to locate and map locations of deep sea corals and submit such information to the Councils; 
(3)to monitor activity in locations where deep sea corals are known or likely to occur, based on best scientific information available, including through underwater or remote sensing technologies and submit such information to the appropriate Councils; 
(4)to conduct research, including cooperative research with fishing industry participants, on deep sea corals and related species, and on survey methods; 
(5)to develop technologies or methods designed to assist fishing industry participants in reducing interactions between fishing gear and deep sea corals; and 
(6)to prioritize program activities in areas where deep sea corals are known to occur, and in areas where scientific modeling or other methods predict deep sea corals are likely to be present. 
(b)ReportingBeginning 1 year after the date of enactment of the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006, the Secretary, in consultation with the Councils, shall submit biennial reports to Congress and the public on steps taken by the Secretary to identify and monitor, and the Councils to protect, deep sea coral areas, including summaries of the results of mapping, research, and data collection performed under the program.. 
209.Impact of turtle excluder devices on shrimping 
(a)In generalThe Under Secretary of Commerce for Oceans and Atmosphere shall execute an agreement with the National Academy of Sciences to conduct, jointly, a multi-year, comprehensive in-water study designed— 
(1)to measure accurately the efforts and effects of shrimp fishery efforts to utilize turtle excluder devices; 
(2)to analyze the impact of those efforts on sea turtle mortality, including interaction between turtles and shrimp trawlers in the inshore, nearshore, and offshore waters of the Gulf of Mexico and similar geographical locations in the waters of the Southeastern United States; and 
(3)to evaluate innovative technologies to increase shrimp retention in turtle excluder devices while ensuring the protection of endangered and threatened sea turtles. 
(b)ObserversIn conducting the study, the Under Secretary shall ensure that observers are placed onboard commercial shrimp fishing vessels where appropriate or necessary. 
(c)Interim reportsDuring the course of the study and until a final report is submitted to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Resources, the National Academy of Sciences shall transmit interim reports to the Committees biannually containing a summary of preliminary findings and conclusions from the study. 
210.Hurricane effects on shrimp and oyster fisheries and habitats 
(a)Fisheries reportWithin 180 days after the date of enactment of this Act, the Secretary of Commerce shall transmit a report to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Resources on the impact of Hurricane Katrina, Hurricane Rita, and Hurricane Wilma on— 
(1)commercial and recreational fisheries in the States of Alabama, Louisiana, Florida, Mississippi, and Texas, including the extent of recovery of such fisheries from such impacts; 
(2)shrimp fishing vessels in those States; and 
(3)the oyster industry in those States. 
(b)Habitat reportWithin 180 days after the date of enactment of this Act, the Secretary of Commerce shall transmit a report to the Senate Committee on Commerce, Science, and Transportation and the House of Representatives Committee on Resources on the impact of Hurricane Katrina, Hurricane Rita, and Hurricane Wilma on habitat, including the habitat of shrimp and oysters in those States. 
(c)Habitat restorationThe Secretary shall carry out activities to restore fishery habitats, including the shrimp and oyster habitats in Louisiana and Mississippi. 
IIIOther fisheries statutes 
301.Reauthorization of other fisheries Acts 
(a)Atlantic Striped Bass Conservation ActSection 7(a) of the Atlantic Striped Bass Conservation Act (16 U.S.C. 5156(a)) is amended to read as follows: 
 
(a)AuthorizationFor each of fiscal years 2007, 2008, 2009, and 2010, there are authorized to be appropriated to carry out this Act— 
(1)$1,000,000 to the Secretary of Commerce; and 
(2)$250,000 to the Secretary of the Interior.. 
(b)Yukon River Salmon Act of 2000Section 208 of the Yukon River Salmon Act of 2000 (16 U.S.C. 5727) is amended by striking $4,000,000 for each of fiscal years 2004 through 2008, and inserting $4,000,000 for each of fiscal years 2007 through 2010,. 
(c)Shark Finning Prohibition ActSection 10 of the Shark Finning Prohibition Act (16 U.S.C. 1822 note) is amended by striking fiscal years 2001 through 2005 and inserting fiscal years 2007 through 2010. 
(d)Pacific Salmon Treaty Act 
(1)Transfer of Section to ActThe text of section 623 of title VI of H.R. 3421 (113 Stat. 1501A–56), as introduced on November 17, 1999, and enacted into law by section 1000(a)(1) of the Act of November 29, 1999 (Public Law 106–113)— 
(A)is transferred to the Pacific Salmon Treaty Act (16 U.S.C. 3631 et seq.) and inserted after section 15; and 
(B)amended— 
(i)by striking “Sec. 623.”; and 
(ii)inserting before “(a) Northern Fund and Southern Fund.—” the following: 
 
16.Northern and southern funds; treaty implementation; additional authorization of appropriations. 
(2)Technical correctionThe amendment made by the Department of Commerce and Related Agencies Appropriations Act, 2005 under the heading “pacific coastal salmon recovery” (118 Stat. 2881), to section 628(2)(A) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2001 is deemed to have been made to section 623(d)(2)(A) of title VI of H.R. 3421 (113 Stat. 1501A–56), as introduced on November 17, 1999, enacted into law by section 1000(a)(1) of the Act of November 29, 1999 (Public Law 106–113) instead of to such section 628(2)(A), as of the date of enactment of the Department of Commerce and Related Agencies Appropriations Act, 2005. 
(3)ReauthorizationSection 16(d)(2)(A) of the Pacific Salmon Treaty Act, as transferred by subsection (a), is amended— 
(A)by inserting sustainable salmon fisheries, after enhancement,; and 
(B)by inserting 2007, 2008, and 2009, after 2005,.  
(e)State authority for dungeness crab Fishery managementSection 203 of Public Law 105–384 (16 U.S.C. 1856 note) is amended— 
(1)by striking September 30, 2006. in subsection (i) and inserting September 30, 2016.; 
(2)by striking health in subsection (j) and inserting status; and 
(3)by striking “California.” in subsection (j) and inserting “California, including— 
 
(1)stock status and trends throughout its range; 
(2)a description of applicable research and scientific review processes used to determine stock status and trends; and 
(3)measures implemented or planned that are designed to prevent or end overfishing in the fishery.. 
IVInternational 
401.Finding with respect to illegal, unreported, and unregulated fishingSection 2(a) (16 U.S.C. 1801(a)), as amended by section 3 of this Act, is further amended by adding at the end the following: 
 
(12)International cooperation is necessary to address illegal, unreported, and unregulated fishing and other fishing practices which may harm the sustainability of living marine resources and disadvantage the United States fishing industry.. 
402.Action to end illegal, unreported, or unregulated fishing and reduce bycatch of protected marine species 
(a)In generalTitle VI of the High Seas Driftnet Fishing Moratorium Protection Act (16 U.S.C. 1826d et seq.), is amended by adding at the end the following: 
 
607.Biennial report on international complianceThe Secretary, in consultation with the Secretary of State, shall provide to Congress, by not later than 2 years after the date of enactment of the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006, and every 2 years thereafter, a report that includes— 
(1)the state of knowledge on the status of international living marine resources, including a list of all fish stocks classified as depleted, endangered, or threatened with extinction by any international or other authority charged with management or conservation of living marine resources; 
(2)a list of nations whose vessels have been identified under sections 609(a) or 610(a), including the specific offending activities and any subsequent actions taken pursuant to section 609 or 610; 
(3)a description of efforts taken by nations on those lists to comply with the provisions of sections 609 and 610, and an evaluation of the progress of those efforts, including steps taken by the United States to implement those sections and to improve international compliance; 
(4)progress at the international level, pursuant to section 608, to strengthen the efforts of international fishery management organizations to end illegal, unreported, or unregulated fishing; and 
(5)a plan of action for ensuring the conclusion and entry into force of international measures comparable to those of the United States to reduce impacts of fishing and other practices on protected living marine resources, if no international agreement to achieve such goal exists, or if the relevant international fishery or conservation organization has failed to implement effective measures to end or reduce the adverse impacts of fishing practices on such species. 
608.Action to strengthen international Fishery management organizationsThe Secretary, in consultation with the Secretary of State, and in cooperation with relevant fishery management councils, shall take actions to improve the effectiveness of international fishery management organizations in conserving and managing fish stocks under their jurisdiction. These actions shall include— 
(1)urging international fishery management organizations to which the United States is a member— 
(A)to incorporate multilateral sanctions against member or nonmember governments whose vessels engage in illegal, unreported, or unregulated fishing; 
(B)to seek adoption of lists that identify fishing vessels engaged in illegal, unreported, or unregulated fishing, including authorized (green) and unauthorized (red) vessel lists, that can be shared among all members and other international fishery management organizations; 
(C)to seek international adoption of a centralized vessel monitoring system with an independent secretariat in order to monitor and document capacity in fleets of all nations involved in fishing in areas under the an international fishery management organization’s jurisdiction; 
(D)to increase use of observers and technologies needed to monitor compliance with conservation and management measures established by the organization, including vessel monitoring systems and automatic identification systems; and 
(E)to seek adoption of greater port state controls in all nations, particularly those nations whose vessels engage in illegal, unreported, or unregulated fishing; 
(2)urging international fishery management organizations to which the United States is a member, as well as all members of those organizations, to adopt and expand the use of market-related measures to combat illegal, unreported, or unregulated fishing, including— 
(A)import prohibitions, landing restrictions, or other market-based measures needed to enforce compliance with international fishery management organization measures, such as quotas and catch limits; 
(B)import restrictions or other market-based measures to prevent the trade or importation of fish caught by vessels identified multilaterally as engaging in illegal, unreported, or unregulated fishing; and 
(C)catch documentation and certification schemes to improve tracking and identification of catch of vessels engaged in illegal, unreported, or unregulated fishing, including advance transmission of catch documents to ports of entry; and 
(3)urging other nations at bilateral, regional, and international levels, including the Convention on International Trade in Endangered Species of Fauna and Flora and the World Trade Organization to take all steps necessary, consistent with international law, to adopt measures and policies that will prevent fish or other living marine resources harvested by vessels engaged in illegal, unreported, or unregulated fishing from being traded or imported into their nation or territories. 
609.Illegal, unreported, or unregulated fishing 
(a)IdentificationThe Secretary shall identify, and list in the report under section 607, a nation if— 
(1)fishing vessels of that nation are engaged, or have been engaged during the preceding calendar year in illegal, unreported, or unregulated fishing; and 
(2)the relevant international fishery management organization has failed to implement effective measures to end the illegal unreported, or unregulated fishing activity by vessels of that nation or the nation is not a party to, or does not maintain cooperating status with, such organization, or where no international fishery management organization exists. 
(b)NotificationAn identification under subsection (a) or section 610(a) is deemed to be an identification under section 101(b)(1)(A) of the High Seas Driftnet Fisheries Enforcement Act (16 U.S.C. 1826a(b)(1)(A)), and the Secretary shall notify the President and that nation of such identification. 
(c)ConsultationNo later than 60 days after submitting a report to Congress under section 607, the Secretary, in consultation with the Secretary of State, shall— 
(1)notify nations listed in the report of the requirements of this section; 
(2)initiate consultations for the purpose of encouraging such nations to take the appropriate corrective action with respect to the offending activities of their fishing vessels identified in the report; and 
(3)notify any relevant international fishery management organization of the actions taken by the United States under this section. 
(d)IUU certification procedure 
(1)CertificationThe Secretary shall establish a procedure, consistent with the provisions of subchapter II of chapter 5 of title 5, United States Code, and including notice and an opportunity for comment by the governments of any nation listed by the Secretary under subsection (a), for determining if that government has taken appropriate corrective action with respect to the offending activities of its fishing vessels identified in the report under section 607. The Secretary shall determine, on the basis of the procedure, and certify to the Congress no later than 90 days after the date on which the Secretary promulgates a final rule containing the procedure, and biennially thereafter in the report under section 607— 
(A)whether the government of each nation identified under subsection (b) has provided documentary evidence that it has taken corrective action with respect to the offending activities of its fishing vessels identified in the report; or 
(B)whether the relevant international fishery management organization has implemented measures that are effective in ending the illegal, unreported, or unregulated fishing activity by vessels of that nation. 
(2)Alternative procedureThe Secretary may establish a procedure for certification, on a shipment-by-shipment, shipper-by-shipper, or other basis of fish or fish products from a vessel of a harvesting nation not certified under paragraph (1) if the Secretary determines that— 
(A)the vessel has not engaged in illegal, unreported, or unregulated fishing under an international fishery management agreement to which the United States is a party; or 
(B)the vessel is not identified by an international fishery management organization as participating in illegal, unreported, or unregulated fishing activities. 
(3)Effect of certificationThe provisions of section 101(a) and section 101(b)(3) and (4) of this Act (16 U.S.C. 1826a(a), (b)(3), and (b)(4)) shall apply to any nation identified under subsection (a) that has not been certified by the Secretary under this subsection, or for which the Secretary has issued a negative certification under this subsection, but shall not apply to any nation identified under subsection (a) for which the Secretary has issued a positive certification under this subsection. 
(e)Illegal, unreported, or unregulated fishing defined 
(1)In generalIn this Act the term illegal, unreported, or unregulated fishing has the meaning established under paragraph (2). 
(2)Secretary to define term within legislative guidelinesWithin 3 months after the date of enactment of the Magnuson-Stevens Fishery Conservation and Management Amendments Act of 2006, the Secretary shall publish a definition of the term illegal, unreported, or unregulated fishing for purposes of this Act. 
(3)GuidelinesThe Secretary shall include in the definition, at a minimum— 
(A)fishing activities that violate conservation and management measures required under an international fishery management agreement to which the United States is a party, including catch limits or quotas, capacity restrictions, and bycatch reduction requirements; 
(B)overfishing of fish stocks shared by the United States, for which there are no applicable international conservation or management measures or in areas with no applicable international fishery management organization or agreement, that has adverse impacts on such stocks; and 
(C)fishing activity, including bottom trawling, that have adverse impacts on seamounts, hydrothermal vents, and cold water corals located beyond national jurisdiction, for which there are no applicable conservation or management measures or in areas with no applicable international fishery management organization or agreement. 
(f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for fiscal years 2007 through 2012 such sums as are necessary to carry out this section. 
610.Equivalent conservation measures 
(a)IdentificationThe Secretary shall identify, and list in the report under section 607, a nation if— 
(1)fishing vessels of that nation are engaged, or have been engaged during the preceding calendar year in fishing activities or practices beyond the exclusive economic zone that result in bycatch of a protected living marine resource; 
(2)the relevant international organization for the conservation and protection of such species or the relevant international or regional fishery organization has failed to implement effective measures to end or reduce the impacts of the fishing practices of the nation’s vessels on such species, or the nation is not a party to, or does not maintain cooperating status with, such organization; and 
(3)the nation has not adopted a regulatory program governing such fishing practices and associated bycatch of protected living marine resources that are comparable to those of the United States, taking into account different conditions. 
(b)Consultation and negotiationThe Secretary, acting through the Secretary of State, shall— 
(1)notify, as soon as possible, other nations whose vessels engage in fishing activities or practices described in subsection (a), about the requirements of this section and this Act; 
(2)initiate discussions as soon as possible with all foreign governments which are engaged in, or which have persons or companies engaged in, fishing activities or practices described in subsection (a), for the purpose of entering into bilateral and multilateral treaties with such countries to protect such species; 
(3)seek agreements calling for international restrictions on fishing activities or practices described in subsection (a) through the United Nations, the Food and Agriculture Organization’s Committee on Fisheries, and appropriate international fishery management bodies; and 
(4)initiate the amendment of any existing international treaty for the protection and conservation of such species to which the United States is a party in order to make such treaty consistent with the purposes and policies of this section. 
(c)Conservation certification procedure 
(1)CertificationThe Secretary shall determine, on the basis of a procedure consistent with the provisions of subchapter II of chapter 5 of title 5, United States Code, and including notice and an opportunity for comment by the governments of any nation identified by the Secretary under subsection (a). The Secretary shall certify to the Congress by January 31, 2007, and annually thereafter whether the government of each harvesting nation— 
(A)has provided documentary evidence of the adoption of a regulatory program governing the conservation of the protected living marine resource, including measures to ensure maximum probability for survival after release, that is comparable to that of the United States, taking into account different conditions, and which, in the case of pelagic longline fishing, includes mandatory use of circle hooks, careful handling and release equipment, and training and observer programs; and 
(B)has established a management plan containing requirements that will assist in gathering species-specific data to support international stock assessments and conservation enforcement efforts for protected living marine resources. 
(2)Alternative procedureThe Secretary shall establish a procedure for certification, on a shipment-by-shipment, shipper-by-shipper, or other basis of fish or fish products from a vessel of a harvesting nation not certified under paragraph (1) if the Secretary determines that such imports were harvested by practices that do not result in bycatch of a protected marine species, or were harvested by practices that— 
(A)are comparable to those of the United States, taking into account different conditions, and which, in the case of pelagic longline fishing, includes mandatory use of circle hooks, careful handling and release equipment, and training and observer programs; and 
(B)include the gathering of species specific data that can be used to support international and regional stock assessments and conservation efforts for protected living marine resources. 
(3)Effect of certificationThe provisions of section 101(a) and section 101(b)(3) and (4) of this Act (16 U.S.C. 1826a(a), (b)(3), and (b)(4)) shall apply to any nation identified under subsection (a) that has not been certified by the Secretary under this subsection, or for which the Secretary has issued a negative certification under this subsection, but shall not apply to any nation identified under subsection (a) for which the Secretary has issued a positive certification under this subsection. 
(d)International cooperation and assistanceTo the greatest extent possible consistent with existing authority and the availability of funds, the Secretary shall— 
(1)provide appropriate assistance to nations identified by the Secretary under subsection (a) and international organizations of which those nations are members to assist those nations in qualifying for certification under subsection (c); 
(2)undertake, where appropriate, cooperative research activities on species statistics and improved harvesting techniques, with those nations or organizations; 
(3)encourage and facilitate the transfer of appropriate technology to those nations or organizations to assist those nations in qualifying for certification under subsection (c); and 
(4)provide assistance to those nations or organizations in designing and implementing appropriate fish harvesting plans. 
(e)Protected living marine resource definedIn this section the term protected living marine resource— 
(1)means non-target fish, sea turtles, or marine mammals occurring in areas beyond United States jurisdiction that are protected under United States law or international agreement, including the Marine Mammal Protection Act of 1972, the Endangered Species Act of 1973, the Shark Finning Prohibition Act, and the Convention on International Trade in Endangered Species of Wild Flora and Fauna; but 
(2)does not include species, except sharks, managed under the Magnuson-Stevens Fishery Conservation and Management Act, the Atlantic Tunas Convention Act of 1973, or any international fishery management agreement. 
(f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for fiscal years 2007 through 2012 such sums as are necessary to carry out this section. 
(b)Conforming amendments 
(1)Denial of port privilegesSection 101(b) of the High Seas Driftnet Fisheries Enforcement Act (16 U.S.C. 1826a(b)) is amended by inserting “or illegal, unreported, or unregulated fishing“ after “fishing“ in paragraph (1)(A)(i), paragraph (1)(B), paragraph (2), and paragraph (4)(A)(i). 
(2)Duration of denialSection 102 of the High Seas Driftnet Fisheries Enforcement Act (16 U.S.C. 1826b) is amended by inserting or illegal, unreported, or unregulated fishing after fishing. 
403.Rebuilding depleted fisheries 
(a)Rebuilding depleted fisheriesSection 304(e) (16 U.S.C. 1854(e)) is amended by adding at the end thereof the following: 
 
(8)The provisions of this paragraph shall apply in lieu of paragraphs (2) through (7) of this subsection to a fishery that the Secretary determines is depleted or approaching a condition of being depleted due to excessive international fishing pressure, and for which there are no management measures to end overfishing under an international agreement to which the United States is a party. For such fisheries— 
(A)the Secretary, in cooperation with the Secretary of State, immediately take appropriate action at the international level to end the overfishing; and 
(B)within 1 year after the Secretary’s determination, the appropriate Council, or Secretary, for fisheries under section 302(a)(3) shall— 
(i)develop recommendations for domestic regulations to address the relative impact of fishing vessels of the United States on the stock and, if developed by a Council, the Council shall submit such recommendations to the Secretary; and 
(ii)develop and submit recommendations to the Secretary of State, and to the Congress, for international actions that will end overfishing in the fishery and rebuild the affected stocks, taking into account the relative impact of vessels of other nations and vessels of the United States on the relevant stock.. 
(b)Highly migratory species tagging researchSection 304(g)(2) (16 U.S.C. 1854(g)(2)) is amended by striking (16 U.S.C. 971d) and inserting (16 U.S.C. 971d), or highly migratory species harvested in a commercial fishery managed by a Council under this Act or the Western and Central Pacific Fisheries Convention Implementation Act,. 
 
